Exhibit 10.460

 

 

 

 

LOAN AGREEMENT

 

 

 

Dated as of December 16, 2004

 

 

 

Between

 

 

 

INLAND WESTERN PHOENIX 19TH AVENUE, L.L.C.,

 

 

 

as Borrower

 

 

 

and

 

 

 

BANK OF AMERICA, N.A.,

as Lender

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

 

 

 

 

SECTION 1.1.

DEFINITIONS

 

 

SECTION 1.2.

PRINCIPLES OF CONSTRUCTION

 

 

 

 

ARTICLE 2 GENERAL TERMS

 

 

 

 

 

SECTION 2.1.

LOAN COMMITMENT; DISBURSEMENT TO BORROWER

 

 

SECTION 2.2.

LOAN PAYMENTS

 

 

SECTION 2.3.

PREPAYMENT

 

 

 

 

ARTICLE 3 CONDITIONS PRECEDENT

 

 

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

SECTION 4.1.

ORGANIZATION

 

 

SECTION 4.2.

STATUS OF BORROWER

 

 

SECTION 4.3.

VALIDITY OF DOCUMENTS

 

 

SECTION 4.4.

NO CONFLICTS

 

 

SECTION 4.5.

LITIGATION

 

 

SECTION 4.6.

AGREEMENTS

 

 

SECTION 4.7.

SOLVENCY

 

 

SECTION 4.8.

FULL AND ACCURATE DISCLOSURE

 

 

SECTION 4.9.

NO PLAN ASSETS

 

 

SECTION 4.10.

NOT A FOREIGN PERSON

 

 

SECTION 4.11.

ENFORCEABILITY

 

 

SECTION 4.12.

BUSINESS PURPOSES

 

 

SECTION 4.13.

COMPLIANCE

 

 

SECTION 4.14.

FINANCIAL INFORMATION

 

 

SECTION 4.15.

CONDEMNATION

 

 

SECTION 4.16.

UTILITIES AND PUBLIC ACCESS; PARKING

 

 

SECTION 4.17.

SEPARATE LOTS

 

 

SECTION 4.18.

ASSESSMENTS

 

 

SECTION 4.19.

INSURANCE

 

 

SECTION 4.20.

USE OF PROPERTY

 

 

SECTION 4.21.

CERTIFICATE OF OCCUPANCY; LICENSES

 

 

SECTION 4.22.

FLOOD ZONE

 

 

SECTION 4.23.

PHYSICAL CONDITION

 

 

SECTION 4.24.

BOUNDARIES; SURVEY

 

 

SECTION 4.25.

LEASES

 

 

SECTION 4.26.

FILING AND RECORDING TAXES

 

 

SECTION 4.27.

MANAGEMENT AGREEMENT

 

 

SECTION 4.28.

ILLEGAL ACTIVITY

 

 

SECTION 4.29.

CONSTRUCTION EXPENSES

 

 

SECTION 4.30.

PERSONAL PROPERTY

 

 

SECTION 4.31.

TAXES

 

 

SECTION 4.32.

PERMITTED ENCUMBRANCES

 

 

SECTION 4.33.

FEDERAL RESERVE REGULATIONS

 

 

SECTION 4.34.

INVESTMENT COMPANY ACT

 

 

SECTION 4.35.

RECIPROCAL EASEMENT AGREEMENTS

 

 

SECTION 4.36.

NO CHANGE IN FACTS OR CIRCUMSTANCES; DISCLOSURE

 

 

i

--------------------------------------------------------------------------------


 

 

SECTION 4.37.

INTELLECTUAL PROPERTY

 

 

SECTION 4.38.

COMPLIANCE WITH ANTI-TERRORISM LAWS

 

 

SECTION 4.39.

PATRIOT ACT

 

 

SECTION 4.40.

SURVIVAL

 

 

 

 

ARTICLE 5 BORROWER COVENANTS

 

 

 

 

SECTION 5.1.

EXISTENCE; COMPLIANCE WITH LEGAL REQUIREMENTS

 

 

SECTION 5.2.

MAINTENANCE AND USE OF PROPERTY

 

 

SECTION 5.3.

WASTE

 

 

SECTION 5.4.

TAXES AND OTHER CHARGES

 

 

SECTION 5.5.

LITIGATION

 

 

SECTION 5.6.

ACCESS TO PROPERTY

 

 

SECTION 5.7.

NOTICE OF DEFAULT

 

 

SECTION 5.8. [a05-3686_1ex10d460.htm#Section5_8_CooperateInLegalProcee_123745]

COOPERATE IN LEGAL PROCEEDINGS
[a05-3686_1ex10d460.htm#Section5_8_CooperateInLegalProcee_123745]

 

 

SECTION 5.9. [a05-3686_1ex10d460.htm#Section5_9_PerformanceByBorrower_123747]

PERFORMANCE BY BORROWER
[a05-3686_1ex10d460.htm#Section5_9_PerformanceByBorrower_123747]

 

 

SECTION 5.10. [a05-3686_1ex10d460.htm#Section5_10_AwardsInsuranceProcee_123747]

AWARDS; INSURANCE PROCEEDS
[a05-3686_1ex10d460.htm#Section5_10_AwardsInsuranceProcee_123747]

 

 

SECTION 5.11. [a05-3686_1ex10d460.htm#Section5_11_FinancialReporting_123748]

FINANCIAL REPORTING
[a05-3686_1ex10d460.htm#Section5_11_FinancialReporting_123748]

 

 

SECTION 5.12. [a05-3686_1ex10d460.htm#Section5_12_EstoppelStatement_123751]

ESTOPPEL STATEMENT [a05-3686_1ex10d460.htm#Section5_12_EstoppelStatement_123751]

 

 

SECTION 5.13. [a05-3686_1ex10d460.htm#Section5_13_LeasingMatters__123752]

LEASING MATTERS [a05-3686_1ex10d460.htm#Section5_13_LeasingMatters__123752]

 

 

SECTION 5.14. [a05-3686_1ex10d460.htm#Section5_14_PropertyManagement_123754]

PROPERTY MANAGEMENT
[a05-3686_1ex10d460.htm#Section5_14_PropertyManagement_123754]

 

 

SECTION 5.15. [a05-3686_1ex10d460.htm#Section5_15_Liens_123756]

LIENS [a05-3686_1ex10d460.htm#Section5_15_Liens_123756]

 

 

SECTION 5.16. [a05-3686_1ex10d460.htm#Section5_16_DebtCancellation_123758]

DEBT CANCELLATION [a05-3686_1ex10d460.htm#Section5_16_DebtCancellation_123758]

 

 

SECTION 5.17. [a05-3686_1ex10d460.htm#Section5_17_Zoning_123759]

ZONING [a05-3686_1ex10d460.htm#Section5_17_Zoning_123759]

 

 

SECTION 5.18. [a05-3686_1ex10d460.htm#Section5_18_Erisa_123801]

ERISA [a05-3686_1ex10d460.htm#Section5_18_Erisa_123801]

 

 

SECTION 5.19. [a05-3686_1ex10d460.htm#Section5_19_NoJointAssessment_123803]

NO JOINT ASSESSMENT
[a05-3686_1ex10d460.htm#Section5_19_NoJointAssessment_123803]

 

 

SECTION 5.20. [a05-3686_1ex10d460.htm#Section5_20_ReciprocalEasementAgr_123804]

RECIPROCAL EASEMENT AGREEMENTS
[a05-3686_1ex10d460.htm#Section5_20_ReciprocalEasementAgr_123804]

 

 

 

 

ARTICLE 6 ENTITY COVENANTS
[a05-3686_1ex10d460.htm#Article6EntityCovenants_123811]

 

 

 

 

 

SECTION 6.1. [a05-3686_1ex10d460.htm#Section6_1_SinglePurposeEntitysep_123812]

SINGLE PURPOSE ENTITY/SEPARATENESS
[a05-3686_1ex10d460.htm#Section6_1_SinglePurposeEntitysep_123812]

 

 

SECTION 6.2. [a05-3686_1ex10d460.htm#Section6_2_ChangeOfNameIdentityOr_123818]

CHANGE OF NAME, IDENTITY OR STRUCTURE
[a05-3686_1ex10d460.htm#Section6_2_ChangeOfNameIdentityOr_123818]

 

 

SECTION 6.3. [a05-3686_1ex10d460.htm#Section6_3_BusinessAndOperations_123819]

BUSINESS AND OPERATIONS
[a05-3686_1ex10d460.htm#Section6_3_BusinessAndOperations_123819]

 

 

SECTION 6.4. [a05-3686_1ex10d460.htm#Section6_4_IntentionallyOmitted_123821]

INTENTIONALLY OMITTED
[a05-3686_1ex10d460.htm#Section6_4_IntentionallyOmitted_123821]

 

 

 

 

ARTICLE 7 NO SALE OR ENCUMBRANCE
[a05-3686_1ex10d460.htm#Article7NoSaleOrEncumbrance_123832]

 

 

 

 

 

SECTION 7.1. [a05-3686_1ex10d460.htm#Section7_1_TransferDefinitions_123833]

TRANSFER DEFINITIONS
[a05-3686_1ex10d460.htm#Section7_1_TransferDefinitions_123833]

 

 

SECTION 7.2. [a05-3686_1ex10d460.htm#Section7_2_NoSaleencumbrance_123835]

NO SALE/ENCUMBRANCE [a05-3686_1ex10d460.htm#Section7_2_NoSaleencumbrance_123835]

 

 

SECTION 7.3. [a05-3686_1ex10d460.htm#Section7_3_PermittedTransfers_123836]

PERMITTED TRANSFERS
[a05-3686_1ex10d460.htm#Section7_3_PermittedTransfers_123836]

 

 

SECTION 7.4. [a05-3686_1ex10d460.htm#Section7_4_LendersRights_123838]

LENDER’S RIGHTS [a05-3686_1ex10d460.htm#Section7_4_LendersRights_123838]

 

 

SECTION 7.5. [a05-3686_1ex10d460.htm#Section7_5_Assumption_123840]

ASSUMPTION [a05-3686_1ex10d460.htm#Section7_5_Assumption_123840]

 

 

SECTION 7.6. [a05-3686_1ex10d460.htm#Section7_6_AssumptionByInlandPerm_123844]

ASSUMPTION BY INLAND PERMITTED TRANSFEREE
[a05-3686_1ex10d460.htm#Section7_6_AssumptionByInlandPerm_123844]

 

 

 

 

ARTICLE 8 INSURANCE; CASUALTY; CONDEMNATION; RESTORATION
[a05-3686_1ex10d460.htm#Article8InsuranceCasualtyCondemna_123853]

 

 

 

 

 

SECTION 8.1. [a05-3686_1ex10d460.htm#Section8_1_Insurance_123854]

INSURANCE [a05-3686_1ex10d460.htm#Section8_1_Insurance_123854]

 

 

SECTION 8.2. [a05-3686_1ex10d460.htm#Section8_2_Casualty_123859]

CASUALTY [a05-3686_1ex10d460.htm#Section8_2_Casualty_123859]

 

 

SECTION 8.3. [a05-3686_1ex10d460.htm#Section8_3_Condemnation_123901]

CONDEMNATION [a05-3686_1ex10d460.htm#Section8_3_Condemnation_123901]

 

 

SECTION 8.4. [a05-3686_1ex10d460.htm#Section8_4_Restoration_123904]

RESTORATION [a05-3686_1ex10d460.htm#Section8_4_Restoration_123904]

 

 

 

 

ARTICLE 9 REPLACEMENTS; RESERVE FUNDS
[a05-3686_1ex10d460.htm#Article9ReplacementsReserveFunds_123939]

 

 

 

 

 

SECTION 9.1. [a05-3686_1ex10d460.htm#Section9_1_Replacements_123940]

REPLACEMENTS [a05-3686_1ex10d460.htm#Section9_1_Replacements_123940]

 

 

SECTION 9.2. [a05-3686_1ex10d460.htm#Section9_2_TaxAndInsuranceReserve_123941]

TAX AND INSURANCE RESERVE FUNDS
[a05-3686_1ex10d460.htm#Section9_2_TaxAndInsuranceReserve_123941]

 

 

SECTION 9.3. [a05-3686_1ex10d460.htm#Section9_3_ReserveFundsGenerally_123945]

RESERVE FUNDS GENERALLY
[a05-3686_1ex10d460.htm#Section9_3_ReserveFundsGenerally_123945]

 

 

 

 

ARTICLE 10 CASH MANAGEMENT
[a05-3686_1ex10d460.htm#Article10CashManagement_123949]

 

 

 

 

 

SECTION 10.1. [a05-3686_1ex10d460.htm#Section10_1_CashManagementAccount_123950]

CASH MANAGEMENT ACCOUNT
[a05-3686_1ex10d460.htm#Section10_1_CashManagementAccount_123950]

 

 

SECTION 10.2. [a05-3686_1ex10d460.htm#Section10_2_DepositsAndWithdrawal_123953]

DEPOSITS AND WITHDRAWALS
[a05-3686_1ex10d460.htm#Section10_2_DepositsAndWithdrawal_123953]

 

 

SECTION 10.3. [a05-3686_1ex10d460.htm#Section10_3_SecurityInterest_134243]

SECURITY INTEREST [a05-3686_1ex10d460.htm#Section10_3_SecurityInterest_134243]

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 11 EVENTS OF DEFAULT; REMEDIES
[a05-3686_1ex10d460.htm#Article11EventsOfDefaultRemedies_134245]

 

 

 

 

 

SECTION 11.l. [a05-3686_1ex10d460.htm#Section11_1_EventOfDefault_134246]

EVENT OF DEFAULT [a05-3686_1ex10d460.htm#Section11_1_EventOfDefault_134246]

 

 

SECTION 11.2. [a05-3686_1ex10d460.htm#Section11_2_Remedies_134252]

REMEDIES [a05-3686_1ex10d460.htm#Section11_2_Remedies_134252]

 

 

 

 

ARTICLE 12 ENVIRONMENTAL PROVISIONS
[a05-3686_1ex10d460.htm#Article12EnvironmentalProvisions_134254]

 

 

 

 

 

SECTION 12.1. [a05-3686_1ex10d460.htm#Section12_1_EnvironmentalRepresen_134255]

ENVIRONMENTAL REPRESENTATIONS AND WARRANTIES
[a05-3686_1ex10d460.htm#Section12_1_EnvironmentalRepresen_134255]

 

 

SECTION 12.2. [a05-3686_1ex10d460.htm#Section12_2_EnvironmentalCovenant_134257]

ENVIRONMENTAL COVENANTS
[a05-3686_1ex10d460.htm#Section12_2_EnvironmentalCovenant_134257]

 

 

SECTION 12.3. [a05-3686_1ex10d460.htm#Section12_3_LendersRights_134259]

LENDER’S RIGHTS [a05-3686_1ex10d460.htm#Section12_3_LendersRights_134259]

 

 

SECTION 12.4. [a05-3686_1ex10d460.htm#Section12_4_OperationsAndMaintena_134300]

OPERATIONS AND MAINTENANCE PROGRAMS
[a05-3686_1ex10d460.htm#Section12_4_OperationsAndMaintena_134300]

 

 

SECTION 12.5. [a05-3686_1ex10d460.htm#Section12_5_EnvironmentalDefiniti_134301]

ENVIRONMENTAL DEFINITIONS
[a05-3686_1ex10d460.htm#Section12_5_EnvironmentalDefiniti_134301]

 

 

 

 

ARTICLE 13 SECONDARY MARKET
[a05-3686_1ex10d460.htm#Article13SecondaryMarket_134302]

 

 

 

 

 

SECTION 13.1. [a05-3686_1ex10d460.htm#Section13_1_TransferOfLoan_134304]

TRANSFER OF LOAN [a05-3686_1ex10d460.htm#Section13_1_TransferOfLoan_134304]

 

 

SECTION 13.2. [a05-3686_1ex10d460.htm#Section13_2_DelegationOfServicing_134305]

DELEGATION OR SERVICING
[a05-3686_1ex10d460.htm#Section13_2_DelegationOfServicing_134305]

 

 

SECTION 13.3. [a05-3686_1ex10d460.htm#Section13_3_Diss_cniinationOfInfo_134305]

DISSEMINATION OF INFORMATION
[a05-3686_1ex10d460.htm#Section13_3_Diss_cniinationOfInfo_134305]

 

 

SECTION 13.4. [a05-3686_1ex10d460.htm#Section13_4_Cooperation_134307]

COOPERATION [a05-3686_1ex10d460.htm#Section13_4_Cooperation_134307]

 

 

 

 

ARTICLE 14 INDEMNIFICATIONS
[a05-3686_1ex10d460.htm#Article14Indemnifications_134308]

 

 

 

 

 

SECTION 14.1. [a05-3686_1ex10d460.htm#Section14_1_GeneralIndemnificatio_134309]

GENERAL INDEMNIFICATION
[a05-3686_1ex10d460.htm#Section14_1_GeneralIndemnificatio_134309]

 

 

SECTION 14.2. [a05-3686_1ex10d460.htm#Section14_2_MortgageAndIntangible_134311]

MORTGAGE AND INTANGIBLE TAX INDEMNIFICATION
[a05-3686_1ex10d460.htm#Section14_2_MortgageAndIntangible_134311]

 

 

SECTION 14.3. [a05-3686_1ex10d460.htm#S_134312]

ERISA INDEMNIFICATION [a05-3686_1ex10d460.htm#S_134312]

 

 

SECTION 14.4. [a05-3686_1ex10d460.htm#Section14_4_Survival_134313]

SURVIVAL [a05-3686_1ex10d460.htm#Section14_4_Survival_134313]

 

 

 

 

ARTICLE 15 EXCULPATION [a05-3686_1ex10d460.htm#Article15Exculpation_134314]

 

 

 

 

 

SECTION 15.1. [a05-3686_1ex10d460.htm#Section15_1_Exculpation_134315]

EXCULPATION [a05-3686_1ex10d460.htm#Section15_1_Exculpation_134315]

 

 

 

 

ARTICLE 16 NOTICES [a05-3686_1ex10d460.htm#Article16Notices_134318]

 

 

 

 

 

SECTION 16.1. [a05-3686_1ex10d460.htm#Section16_1_Notices_134319]

NOTICES [a05-3686_1ex10d460.htm#Section16_1_Notices_134319]

 

 

 

 

ARTICLE 17 FURTHER ASSURANCES
[a05-3686_1ex10d460.htm#Article17FurtherAssurances_134327]

 

 

 

 

 

SECTION 17.1. [a05-3686_1ex10d460.htm#Section17_1_ReplacementDocuments_134329]

REPLACEMENT DOCUMENTS
[a05-3686_1ex10d460.htm#Section17_1_ReplacementDocuments_134329]

 

 

SECTION 17.2. [a05-3686_1ex10d460.htm#Section17_2_RecordingOfMortgageEt_134330]

RECORDING OF MORTGAGE, ETC
[a05-3686_1ex10d460.htm#Section17_2_RecordingOfMortgageEt_134330]

 

 

SECTION 17.3. [a05-3686_1ex10d460.htm#Section17_3_FurtherActsEtc__134331]

FURTHER ACTS, ETC [a05-3686_1ex10d460.htm#Section17_3_FurtherActsEtc__134331]

 

 

SECTION 17.4. [a05-3686_1ex10d460.htm#Section17_4_ChangesInTaxDebtCredi_134333]

CHANGES IN TAX, DEBT, CREDIT AND DOCUMENTARY STAMP LAWS
[a05-3686_1ex10d460.htm#Section17_4_ChangesInTaxDebtCredi_134333]

 

 

SECTION 17.5. [a05-3686_1ex10d460.htm#Section17_5Expenses_134334]

EXPENSES [a05-3686_1ex10d460.htm#Section17_5Expenses_134334]

 

 

 

 

ARTICLE 18 WAIVERS [a05-3686_1ex10d460.htm#Article18Waivers_134335]

 

 

 

 

 

SECTION 18.1. [a05-3686_1ex10d460.htm#Section18_1_RemediesCumulativeWai_134337]

REMEDIES CUMULATIVE; WAIVERS
[a05-3686_1ex10d460.htm#Section18_1_RemediesCumulativeWai_134337]

 

 

SECTION 18.2. [a05-3686_1ex10d460.htm#Section18_2_ModificationWaiverInW_134338]

MODIFICATION, WAIVER IN WRITING
[a05-3686_1ex10d460.htm#Section18_2_ModificationWaiverInW_134338]

 

 

SECTION 18.3. [a05-3686_1ex10d460.htm#Section18_3_DelayNotAWaiver_134339]

DELAY NOT A WAIVER [a05-3686_1ex10d460.htm#Section18_3_DelayNotAWaiver_134339]

 

 

SECTION 18.4. [a05-3686_1ex10d460.htm#Section18_4_TrialByJury_134340]

TRIAL BY JURY [a05-3686_1ex10d460.htm#Section18_4_TrialByJury_134340]

 

 

SECTION 18.5. [a05-3686_1ex10d460.htm#Section18_5_WaiverOfNotice_134342]

WAIVES OF NOTICE [a05-3686_1ex10d460.htm#Section18_5_WaiverOfNotice_134342]

 

 

SECTION 18.6. [a05-3686_1ex10d460.htm#Section18_6_RemediesOfBorrower_134344]

REMEDIES OF BORROWER
[a05-3686_1ex10d460.htm#Section18_6_RemediesOfBorrower_134344]

 

 

SECTION 18.7. [a05-3686_1ex10d460.htm#Section18_7_WaiverOfMarshallingOf_134345]

WAIVER OF MARSHALLING OF ASSETS
[a05-3686_1ex10d460.htm#Section18_7_WaiverOfMarshallingOf_134345]

 

 

SECTION 18.8. [a05-3686_1ex10d460.htm#Section18_8_WaiverOfStatuteOfLimi_134346]

WAIVER OF STATUTE OF LIMITATIONS
[a05-3686_1ex10d460.htm#Section18_8_WaiverOfStatuteOfLimi_134346]

 

 

SECTION 18.9. [a05-3686_1ex10d460.htm#Section18_9_WaiverofCounterclaim_134347]

WAIVER OF COUNTERCLAIM
[a05-3686_1ex10d460.htm#Section18_9_WaiverofCounterclaim_134347]

 

 

 

 

ARTICLE 19 GOVERNING LAW [a05-3686_1ex10d460.htm#Article19GoverningLaw_134348]

 

 

 

 

 

SECTION 19.1. [a05-3686_1ex10d460.htm#Section19_1_ChoiceOfLaw_134349]

CHOICE OF LAW [a05-3686_1ex10d460.htm#Section19_1_ChoiceOfLaw_134349]

 

 

SECTION 19.2. [a05-3686_1ex10d460.htm#Section19_2_Severability_134351]

SEVERABILITY [a05-3686_1ex10d460.htm#Section19_2_Severability_134351]

 

 

SECTION 19.3. [a05-3686_1ex10d460.htm#Section19_3_Preferences_134352]

PREFERENCES [a05-3686_1ex10d460.htm#Section19_3_Preferences_134352]

 

 

 

 

ARTICLE 20 MISCELLANEOUS [a05-3686_1ex10d460.htm#Article20Miscellaneous_134354]

 

 

 

 

 

SECTION 20.l. [a05-3686_1ex10d460.htm#Section20_1_Survival_134355]

SURVIVAL [a05-3686_1ex10d460.htm#Section20_1_Survival_134355]

 

 

SECTION 20.2. [a05-3686_1ex10d460.htm#Section20_2_LendersDiscretion_134356]

LENDER’S DISCRETION
[a05-3686_1ex10d460.htm#Section20_2_LendersDiscretion_134356]

 

 

iii

--------------------------------------------------------------------------------


 

 

SECTION 20.3. [a05-3686_1ex10d460.htm#Section20_3_Headings_134357]

HEADINGS [a05-3686_1ex10d460.htm#Section20_3_Headings_134357]

 

 

SECTION 20.4. [a05-3686_1ex10d460.htm#Section20_4_CostOfEnforcement_134358]

COST OF ENFORCEMENT
[a05-3686_1ex10d460.htm#Section20_4_CostOfEnforcement_134358]

 

 

SECTION 20.5. [a05-3686_1ex10d460.htm#Section20_5_SchedulesIncorporated_134359]

SCHEDULES INCORPORATED
[a05-3686_1ex10d460.htm#Section20_5_SchedulesIncorporated_134359]

 

 

SECTION 20.6. [a05-3686_1ex10d460.htm#Section20_6_OffsetsCounterclaimsA_134401]

OFFSETS, COUNTERCLAIMS AND DEFENSES
[a05-3686_1ex10d460.htm#Section20_6_OffsetsCounterclaimsA_134401]

 

 

SECTION 20.7. [a05-3686_1ex10d460.htm#Section20_7_NoJointVentureOrPartn_134402]

NO JOINT VENTURE OR PARTNERSHIP; NO THIRD PARTY BENEFICIARIES
[a05-3686_1ex10d460.htm#Section20_7_NoJointVentureOrPartn_134402]

 

 

SECTION 20.8. [a05-3686_1ex10d460.htm#S_134405]

PUBLICITY [a05-3686_1ex10d460.htm#S_134405]

 

 

SECTION 20.9. [a05-3686_1ex10d460.htm#Section20_9_ConflictConstructionO_134406]

CONFLICT; CONSTRUCTION OF DOCUMENTS; RELIANCE
[a05-3686_1ex10d460.htm#Section20_9_ConflictConstructionO_134406]

 

 

SECTION 20.10. [a05-3686_1ex10d460.htm#Section20_10_EntireAgreement_134702]

ENTIRE AGREEMENT [a05-3686_1ex10d460.htm#Section20_10_EntireAgreement_134702]

 

 

iv

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of December 16, 2004 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between BANK OF AMERICA, N.A., a national banking association,
having an address at Bank of America Corporate Center, 214 North Tryon Street,
Charlotte, North Carolina 28255 (together with its successors and/or assigns,
“Lender”) and Inland Western Phoenix 19th Avenue, L.L.C., a Delaware limited
liability company having an address at c/o Inland Real Estate Investment
Corporation, 2901 Butterfield Road, Oak Brook, Illinois 60523 (together with its
successors and/or assigns, “Borrower”).

 

RECITALS:

 

Borrower desires to obtain the Loan (defined below) from Lender.

 

Lender is willing to make the Loan to Borrower, subject to and in accordance
with the terms of this Agreement and the other Loan Documents (defined below).

 

In consideration of the making of the Loan by Lender and the covenants,
agreements, representations and warranties set forth in this Agreement, the
parties hereto hereby covenant, agree, represent and warrant as follows:

 

ARTICLE 1
DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1.          Definitions

 

For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

 

“Account Collateral” shall mean (i) the Accounts, and all cash, checks, drafts,
certificates and instruments, if any, from time to time deposited or held in the
Accounts; (ii) any and all amounts in or credited to the Accounts invested in
Permitted Investments; (iii) all interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise payable in
respect of, or in exchange for, any or all of the foregoing; and (iv) to the
extent, not covered by clauses (i) - (iii) above, all “proceeds” (as defined
under the UCC as in effect in the State in which the Accounts are located) of
any or all of the foregoing.

 

“Accounts” shall mean the Cash Management Account, the Tax and Insurance Reserve
Accounts, if any, and any other account or sub-account established by this
Agreement, the Mortgage, or the other Loan Documents.

 

“Accredited Investor” shall have the meaning set forth in the regulations
promulgated by the Securities and Exchange Commission.

 

“Act” shall have the meaning set forth in Section 6.1(c).

 

--------------------------------------------------------------------------------


 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

 

“Affiliated Loans” shall mean a loan made by Lender to a parent, subsidiary or
such other entity affiliated with Borrower or Borrower Principal.

 

“Affiliated Manager” shall have the meaning set forth in Section 7.1 hereof.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“American Express” shall mean American Express Travel Related Services Company,
Inc., a New York corporation.

 

“American Express Lease” shall mean that certain Lease Agreement dated as of
December 16, 2004 between Borrower, as landlord, and American Express, as
tenant, with respect to the Property.

 

“American Express Lease Default” shall mean (i) a default, after the expiration
of any applicable notice or cure periods, under the American Express Lease or
(ii) the cancellation, termination or surrender of the American Express Lease.

 

“Assignment of Management Agreement” shall mean that certain Assignment and
Subordination of Management Agreement dated the date hereof among Lender,
Borrower and Manager, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of the Property.

 

“Borrower Principal” shall mean Inland Western Retail Real Estate Trust, Inc., a
Maryland corporation.

 

“Business Day” shall mean a day on which Lender is open for the conduct of
substantially all of its banking business at its office in the city in which the
Note is payable (excluding Saturdays and Sundays).

 

“Cash Management Account” shall have the meaning set forth in Section 10.1(a)
hereof.

 

“Cash Management Period” shall mean the period commencing on the 45th day prior
to the Optional Prepayment Date.

 

“Casualty” shall have the meaning set forth in Section 8.2.

 

“Closing Date” shall mean the date of the funding of the Loan.

 

“Control” shall have the meaning set forth in Section 7.1 hereof.

 

2

--------------------------------------------------------------------------------


 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

 

“Condemnation Proceeds” shall have the meaning set forth in Section 8.4(b)

 

“Creditors Rights Laws” shall mean with respect to any Person any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to its debts or debtors.

 

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement, the Mortgage or any other Loan Document.

 

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments under the Note.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the maximum rate permitted by applicable law, or (b) four
percent (4%) above the Note Rate.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with the corporate trust
department of a federal or state chartered depository institution or trust
company acting in its fiduciary capacity which, in the case of a federally
chartered depository institution or trust company acting in its fiduciary
capacity is subject to the regulations regarding adversary funds on deposit
therein under 12 CFR (§9.10(b), and in the case of a state chartered depository
institution or trust company, is subject to regulations substantially similar to
12 C.F.R. §9.10(b), having in either case a combined capital surplus of at least
$50,000,000 and subject to supervision or examination by federal and state
authority. An Eligible Account will not be evidenced by a certificate of
deposit, passbook or other instrument.

 

“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, the short term unsecured
debt obligations or commercial paper of which are rated at least “A-1” by S&P,
“P-l” by Moody’s and “F-1” by Fitch in the case of accounts in which funds are
held for thirty (30) days or less (or, in the case of accounts in which funds
are held for more than thirty (30) days, the long term unsecured debt
obligations of which are rated at least “AA-” by Fitch and S&P (or “A-” by S&P,
if such depository’s short

 

3

--------------------------------------------------------------------------------


 

term unsecured debt rating is at least “A-l” by S&P) and “Aa2” by Moody’s).
Notwithstanding the foregoing, prior to a Securitization, Bank of America, N.A.
shall be an Eligible Institution.

 

“Embargoed Person” shall mean any person identified by OFAC or any other Person
with whom a Person resident in the United States of America may not conduct
business or transactions by prohibition of federal law or Executive Order of the
President of the United States of America.

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Borrower
Principal in connection with the Loan for the benefit of Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Environmental Law” shall have the meaning set forth in Section 12.5 hereof.

 

“Environmental Liens” shall have the meaning set forth in Section 12.5 hereof.

 

“Environmental Report” shall have the meaning set forth in Section 12.5 hereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor statutes thereto and applicable
regulations issued pursuant thereto in temporary or final form.

 

“Event of Default” shall have the meaning set forth in Section 11.1 hereof.

 

“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.

 

“Fitch” shall mean Fitch, Inc.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

“Governmental Authority” shall mean any court, board, agency, department,
commission, office or other authority of any nature whatsoever for any
governmental unit (federal, state, county, municipal, city, town, special
district or otherwise) whether now or hereafter in existence.

 

“Guarantor” shall mean any Person having a long-term unsecured debt rating above
the Trigger Rating that may, from time to time, at the option of American
Express, execute a guaranty in favor of landlord under the American Express
Lease.

 

“Hazardous Materials” shall have the meaning set forth in Section 12.5 hereof.

 

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.

 

“Indemnified Parties” shall mean (a) Lender, (b) any prior owner or holder of
the Loan or Participations in the Loan, (c) any servicer or prior servicer of
the Loan, (d) any Investor or any prior Investor in any Securities, (e) any
trustees, custodians or other fiduciaries who hold or

 

4

--------------------------------------------------------------------------------


 

who have held a full or partial interest in the Loan for the benefit of any
Investor or other third party, (f) any receiver or other fiduciary appointed in
a foreclosure or other Creditors Rights Laws proceeding, (g) any officers,
directors, shareholders, partners, members, employees, agents, servants,
representatives, contractors, subcontractors, affiliates or subsidiaries of any
and all of the foregoing, and (h) the heirs, legal representatives, successors
and assigns of any and all of the foregoing (including, without limitation, any
successors by merger, consolidation or acquisition of all or a substantial
portion of the Indemnified Parties’ assets and business), in all cases whether
during the term of the Loan or as part of or following a foreclosure of the
Mortgage.

 

“Inland Permitted Transferee” shall mean a newly-formed special purpose entity
that is wholly-owned (directly or indirectly) by Inland Retail Real Estate
Trust, Inc., a Maryland corporation; Inland Real Estate Corporation, a Maryland
corporation, Inland Real Estate Corporation, a Delaware corporation or Borrower
Principal.

 

“Insurance Premiums” shall have the meaning set forth in Section 8.1 hereof.

 

“Insurance Proceeds” shall have the meaning set forth in Section 8.4(b) hereof.

 

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended, as it may be further amended from time to time, and any successor
statutes thereto, and applicable U.S. Department of Treasury regulations issued
pursuant thereto in temporary or final form.

 

“Investor” shall have the meaning set forth in Section 13.3 hereof.

 

“Lease” shall have the meaning set forth in the Mortgage.

 

“Legal Requirements” shall mean all statutes, laws, rules, orders, regulations,
ordinances, judgments, decrees and injunctions of Governmental Authorities
affecting the Property or any part thereof, or the construction, use, alteration
or operation thereof, whether now or hereafter enacted and in force, and all
permits, licenses, authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting the Property or any part thereof, including, without limitation, any
which may (a) require repairs, modifications or alterations in or to the
Property or any part thereof, or (b) in any way limit the use and enjoyment
thereof.

 

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer of,
on or affecting Borrower, the Property, any portion thereof or any interest
therein, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.

 

“LLC Agreement” shall have the meaning set forth in Section 6.1(c).

 

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

 

5

--------------------------------------------------------------------------------


 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Environmental Indemnity, the Assignment of Management Agreement
and any and all other documents, agreements and certificates executed and/or
delivered in connection with the Loan, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Lockout Period” shall mean the period commencing on the date hereof and ending
on the date of the second anniversary hereof.

 

“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, costs, expenses, fines, penalties, charges, fees, judgments,
awards, amounts paid in settlement of whatever kind or nature (including but not
limited to legal fees and other costs of defense).

 

“Management Agreement” shall mean the management agreement entered into by and
between Borrower and Manager, pursuant to which Manager is to provide management
and other services with respect to the Property, as the same may be amended,
restated, replaced, supplemented or otherwise modified in accordance with the
terms of this Agreement.

 

“Manager” shall mean Inland Southwest Management LLC, a Delaware limited
liability company or such other entity selected as the manager of the Property
in accordance with the terms of this Agreement.

 

“Material Litigation” shall mean, with respect to any Person, any material
conviction, indictment (that is not dismissed before trial), judgment,
litigation or regulatory action. For purposes of this definition, a matter shall
be deemed material if it is reasonably foreseeable that a prudent institutional
commercial real estate mortgage lender would consider such matter as a material
adverse factor in its underwriting of the Person in question. With respect to
non-criminal matters, isolated actions occurring more than five (5) years prior
to the date of a proposed transfer shall not be deemed material provided that
there is no indication of fraud, intentional misrepresentation or intent to
defraud creditors with respect to such actions.

 

“Maturity Date” shall have the meaning set forth in the Note.

 

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Member” shall have the meaning set forth in Section 6.l(c).

 

“Monthly Payment Amount” shall mean the monthly payment of interest due on each
Scheduled Payment Date as set forth in the Note.

 

“Moody’s” shall mean Moody’s Investor Services, Inc.

 

6

--------------------------------------------------------------------------------


 

“Mortgage” shall mean that certain first priority mortgage/deed of trust/deed to
secure debt and security agreement dated the date hereof, executed and delivered
by Borrower as security for the Loan and encumbering the Property, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

 

“Net Proceeds” shall have the meaning set forth in Section 8.4(b) hereof.

 

“Net Proceeds Deficiency” shall have the meaning set forth in Section 8.4(b)(vi)
hereof.

 

“Note” shall mean that certain promissory note of even date herewith in the
principal amount of $8,260,000, made by Borrower in favor of Lender, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

 

“Note Rate” shall have the meaning set forth in the Note.

 

“OFAC” shall have the meaning set forth in Section 4.38 hereof.

 

“Operating Expenses” shall mean, with respect to any period of time, the total
of all expenses actually paid or payable, computed in accordance with federal
tax basis accounting, or in accordance with other methods acceptable to Lender
in its sole discretion, of whatever kind relating to the operation, maintenance
and management of the Property, including, without, limitation, utilities,
ordinary repairs and maintenance, Insurance Premiums, license fees, Taxes and
Other Charges, advertising expenses, payroll and related taxes, computer
processing charges, management fees equal to the greater of 4% of the Operating
Income and the management fees actually payable under the Management Agreement
for such period of time, operational equipment or other lease payments as
approved by Lender, normalized capital expenditures but specifically excluding
depreciation and amortization, income taxes, Debt Service, any incentive fees
due under the Management Agreement, any item of expense that in accordance with
federal tax basis accounting should be capitalized, any item of expense that
would otherwise be covered by the provisions hereof but which is paid by
American Express under the American Express Lease and deposits into the Reserve
Accounts.

 

“Optional Prepayment Date” shall have the meaning set forth in the Note.

 

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.

 

“Participations” shall have the meaning set forth in Section 13.1 hereof.

 

“Patriot Act” shall have the meaning set forth in Section 4.38 hereof.

 

“Permitted Encumbrances” shall mean collectively, (a) the Lien and security
interests created by the Loan Documents, (b) all Liens, encumbrances and other
matters disclosed in the Title Insurance Policy, (c) Liens, if any, for Taxes
imposed by any Governmental Authority not yet due or delinquent, and (d) such
other title and survey exceptions as Lender has approved or may approve in
writing in Lender’s sole discretion.

 

7

--------------------------------------------------------------------------------


 

“Permitted Investments” shall mean to the extent available from Lender or
Lender’s servicer for deposits in the Reserve Accounts and the Lockbox Account,
any one or more of the following obligations or securities acquired at a
purchase price of not greater than par, including those issued by a servicer of
the Loan, the trustee under any securitization or any of their respective
Affiliates, payable on demand or having a maturity date not later than the
Business Day immediately prior to the date on which the funds used to acquire
such investment are required to be used under this Agreement and meeting one of
the appropriate standards set forth below:

 

(a)           obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause must (i) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (ii) be rated “AAA” or the equivalent by each of the Rating Agencies,
(iii) if rated by S&P, must not have an “r” highlighter affixed to their rating,
(iv) if such investments have a variable rate of interest, such interest rate
must be tied to a single interest rate index plus a fixed spread (if any) and
must move proportionately with that index, and (v) such investments must not be
subject to liquidation prior to their maturity;

 

(b)           Federal Housing Administration debentures;

 

(c)           obligations of the following United States government sponsored
agencies: Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit
System (consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause must (i) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (ii) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (iii) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (iv) such investments must not be subject to liquidation prior to
their maturity;

 

(d)           federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements with maturities of not more than
365 days of any bank, the short term obligations of which at all times are rated
in the highest short term rating category by each Rating Agency (or, if not
rated by all Rating Agencies, rated by at least, one Rating Agency in the
highest short term rating category and otherwise acceptable to each other Rating
Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned

 

8

--------------------------------------------------------------------------------


 

to the Securities); provided, however, that the investments described in this
clause must (i) have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (ii) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (iii) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (iv) such investments must not be subject to liquidation prior to
their maturity;

 

(e)           fully Federal Deposit Insurance Corporation-insured demand and
time deposits in, or certificates of deposit of, or bankers’ acceptances with
maturities of not more than 365 days and issued by, any bank or trust company,
savings and loan association or savings bank, the short term obligations of
which at all times are rated in the highest short term rating category by each
Rating Agency (or, if not rated by all Rating Agencies, rated by at least one
Rating Agency in the highest short term rating category and otherwise acceptable
to each other Rating Agency, as confirmed in writing that such investment would
not, in and of itself, result in a downgrade, qualification or withdrawal of the
initial, or, if higher, then current ratings assigned to the Securities);
provided, however, that the investments described in this clause must (i) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (ii) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (iii) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (iv) such
investments must not be subject to liquidation prior to their maturity;

 

(f)            debt obligations with maturities of not more than 365 days and at
all times rated by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities) in its highest
long-term unsecured rating category; provided, however, that the investments
described in this clause must (i) have a predetermined fixed dollar of principal
due at maturity that cannot vary or change, (ii) if rated by S&P, must not have
an “r” highlighter affixed to their rating, (iii) if such investments have a
variable rate of interest, such interest rate must, be tied to a single interest
rate index plus a fixed spread (if any) and must move proportionately with that
index, and (iv) such investments must not be subject to liquidation prior to
their maturity;

 

(g)           commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days and that at all times is rated by each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest short-term unsecured debt rating;
provided, however, that the investments described in this clause must (i) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (ii) if rated by S&P, must, not have an “r” highlighter affixed to their
rating, (iii) if such investments have a variable rate of interest, such
interest rate must be tied to a single interest rate index plus a fixed spread
(if any) and must move proportionately with that index, and (iv) such
investments must not be subject to liquidation prior to their maturity;

 

9

--------------------------------------------------------------------------------


 

(h)           units of taxable money market funds, with maturities of not more
than 365 days and which funds are regulated investment companies, seek to
maintain a constant net asset value per share and invest solely in obligations
backed by the full faith and credit of the United States, which funds have the
highest rating available from each Rating Agency (or, if not rated by all Rating
Agencies, rated by at least one Rating Agency and otherwise acceptable to each
other Rating Agency, as confirmed in writing that such investment would not, in
and of itself, result in a downgrade, qualification or withdrawal of the
initial, or, if higher, then current ratings assigned to the Securities) for
money market funds; and

 

(i)            any other security, obligation or investment which has been
approved as a Permitted Investment in writing by (i) Lender and (ii) each Rating
Agency, as evidenced by a written confirmation that the designation of such
security, obligation or investment as a Permitted Investment will not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities by such Rating
Agency;

 

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments, (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of one hundred twenty percent (120%) of
the yield to maturity at par of such underlying investment or (C) such
obligation or security has a remaining term to maturity in excess of one (1)
year.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.

 

“Policies” shall have the meaning set forth in Section 8.1 hereof.

 

“Prohibited Transfer” shall have the meaning set forth in Section 7.2 hereof.

 

“Property” shall mean the parcel of real property, the Improvements thereon and
all Personal Property owned by Borrower and encumbered by the Mortgage, together
with all rights pertaining to such property and Improvements, as more
particularly described in the granting clause of the Mortgage and referred to
therein as the “Property”.

 

“Property Condition Report” shall mean a report prepared by a company
satisfactory to Lender regarding the physical condition of the Property,
satisfactory in form and substance to Lender in its sole discretion.

 

“Qualified Manager” shall mean (a) Manager or (b) a reputable and experienced
professional management organization (i) which manages, together with its
affiliates, at least ten (10) first class office buildings totaling at least
3,500,000 square feet of gross leasable area, exclusive of the Property and (ii)
approved by Lender, which approval shall not have been unreasonably withheld and
for which Lender shall have received written confirmation from the

 

10

--------------------------------------------------------------------------------


 

Rating Agencies that the employment of such manager will not result in a
downgrade, withdrawal or qualification of the initial, or if higher, then
current ratings issued in connection with a Securitization, or if a
Securitization has not occurred, any ratings to be assigned in connection with a
Securitization.

 

“Rating Agencies” shall mean each of S&P, Moody’s and Fitch, or any other
nationally-recognized statistical rating agency which has been approved by
Lender.

 

“REA” shall mean any construction, operation and reciprocal easement agreement
or similar agreement (including any separate agreement or other agreement
between Borrower and one or more other parties to an REA with respect to such
REA) affecting the Property or portion thereof.

 

“Release” shall have the meaning set forth in Section 12.5 hereof.

 

“REMIC Trust” shall mean a “real estate mortgage investment conduit” (within the
meaning of Section 860D, or applicable successor provisions, of the Code) that
holds the Note.

 

“Rents” shall have the meaning set forth in the Mortgage.

 

“Replacements” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Required Repairs” shall have the meaning set forth in Section 9. l(a) hereof.

 

“Reserve Accounts” shall mean the Tax and insurance Reserve Account.

 

“Reserve Funds” shall mean the Tax and Insurance Reserve Funds.

 

“Restoration” shall mean, following the occurrence of a Casualty or a
Condemnation which is of a type necessitating the repair of the Property, the
completion of the repair and restoration of the Property as nearly as possible
to the condition the Property was in immediately prior to such Casualty or
Condemnation, with such alterations as may be reasonably approved by Lender.

 

“Restoration Consultant” shall have the meaning set forth in Section 8.4(b)(iii)
hereof.

 

“Restoration Retainage” shall have the meaning set forth in Section 8.4(b)(iv)
hereof.

 

“Restricted Party” shall have the meaning set forth in Section 7.1 hereof.

 

“Sale or Pledge” shall have the meaning set forth in Section 7.1 hereof.

 

“Scheduled Payment Date” shall have the meaning set forth in the Note.

 

“Securities” shall have the meaning set forth in Section 13.1 hereof.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Securities Liabilities” shall have the meaning set forth in Section 13.5
hereof.

 

11

--------------------------------------------------------------------------------


 

“Securitization” shall have the meaning set forth in Section 13.1 hereof.

 

“Special Member” shall have the meaning set forth in Section 6. l(c).

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

 

“State” shall mean the state in which the Property or any part thereof is
located.

 

“Tax and Insurance Reserve Account” shall have the meaning set forth in Section
9.6 hereof.

 

“Tax and Insurance Reserve Funds” shall have the meaning set forth in Section
9.6 hereof.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof.

 

“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of the Property under a Lease or other occupancy agreement with
Borrower, including, without limitation, American Express, as tenant under the
American Express Lease.

 

“Tenant Direction Letter” shall have the meaning set forth in Section 10.2(a)(i)
hereof.

 

“Title Insurance Policy” shall mean that certain ALTA mortgagee title insurance
policy issued with respect to the Property and insuring the lien of the
Mortgage.

 

“Transferee” shall have the meaning set forth in Section 7.5 hereof.

 

“Trigger Rating” shall mean the long-term unsecured debt rating of Guarantor (or
American Express if there is no Guarantor) below BBB as issued by S&P or below
Baa2 as issued by Moody’s.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State where the applicable Property is located.

 

Section 1.2.     Principles of Construction.

 

All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified. All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import, when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 2
GENERAL TERMS

 

Section 2.1.     Loan Commitment; Disbursement to Borrower

 

(a)           Subject to and upon the terms and conditions set forth herein,
Lender hereby agrees to make and Borrower hereby agrees to accept the Loan on
the Closing Date.

 

(b)           Borrower may request and receive only one borrowing in respect of
the Loan and any amount borrowed and repaid in respect of the Loan may not be
reborrowed.

 

(c)           The Loan shall be evidenced by the Note and secured by the
Mortgage and the other Loan Documents.

 

(d)           Borrower shall use the proceeds of the Loan to (i) pay the
purchase price for acquiring the Property, (ii) pay certain costs and expenses
incurred in connection with the closing of the Loan, as approved by Lender, (iv)
fund any working capital requirements of the Property, and (v) distribute the
balance, if any, to its members,

 

Section 2.2.     Loan Payments

 

(a)           The Loan and interest shall be payable pursuant to the terms of
the Note.

 

Section 2.3.     Prepayment

 

The Loan may not be prepaid, in whole or in part, except in strict accordance
with the express terms and conditions of the Note.

 

ARTICLE 3
CONDITIONS PRECEDENT

 

The obligation of Lender to make the Loan hereunder is subject to the
fulfillment by Borrower or waiver by Lender of all the conditions precedent to
closing set forth in the application or term sheet for the Loan delivered by
Borrower to Lender and any commitment rider to the application for the Loan
issued by Lender.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

 

Borrower and, where specifically indicated, each Borrower Principal represents
and warrants to Lender as of the Closing Date that:

 

Section 4.1.     Organization

 

Borrower and each Borrower Principal (when not an individual) (a) has been duly
organized and is validly existing and in good standing with requisite power and
authority to own its properties and to transact the businesses in which it is
now engaged, (b) is duly qualified to do business and is in good standing in
each jurisdiction where it is required to be so qualified in

 

13

--------------------------------------------------------------------------------


 

connection with its properties, businesses and operations, (c) possesses all
rights, licenses, permits and authorizations, governmental or otherwise,
necessary to entitle it to own its properties and to transact the businesses in
which it is now engaged, and the sole business of Borrower is the ownership,
management and operation of the Property, and (d) in the case of Borrower, has
full power, authority and legal right to mortgage, grant, bargain, sell, pledge,
assign, warrant, transfer and convey the Property pursuant to the terms of the
Loan Documents, and in the case of Borrower and each Borrower Principal, has
full power, authority and legal right to keep and observe all of the terms of
the Loan Documents to which it is a party. Borrower and each Borrower Principal
represent and warrant that the chart attached hereto as Exhibit A sets forth an
accurate listing of the direct and indirect owners of the equity interests in
Borrower, and each Borrower Principal (when not an individual).

 

Section 4.2.     Status of Borrower

 

Borrower’s exact legal name is correctly set forth on the first page of this
Agreement, on the Mortgage and on any UCC-1 Financing Statements filed in
connection with the Loan. Borrower is an organization of the type specified on
the first page of this Agreement. Borrower is organized under the laws of the
State of Delaware. Borrower’s principal place of business and chief executive
office, and the place where Borrower keeps its books and records, including
recorded data of any kind or nature, regardless of the medium of recording,
including software, writings, plans, specifications and schematics, has been for
the preceding four months (or, if less, the entire period of the existence of
Borrower) the address of Borrower set forth on the first page of this Agreement.
Borrower’s organizational identification number, if any, assigned by the state
of incorporation or organization is correctly set forth on the first page of the
Note.

 

Section 4.3.     Validity of Documents

 

Borrower and Borrower Principal have taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents to which they are parties. This Agreement and such other Loan
Documents have been duly executed and delivered by or on behalf of Borrower and
Borrower Principal and constitute the legal, valid and binding obligations of
Borrower and Borrower Principal enforceable against Borrower and Borrower
Principal in accordance with their respective terms, subject only to applicable
bankruptcy, insolvency and similar laws affecting rights of creditors generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

 

Section 4.4.     No Conflicts

 

The execution, delivery and performance of this Agreement and the other Loan
Documents by Borrower and Borrower Principal will not conflict with or result in
a breach of any of the terms or provisions of, or constitute a default under, or
result in the creation or imposition of any lien, charge or encumbrance (other
than pursuant to the Loan Documents) upon any of the property or assets of
Borrower or Borrower Principal pursuant to the terms of any agreement or
instrument to which Borrower or Borrower Principal is a party or by which any of
Borrower’s or Borrower Principal’s property or assets is subject, nor will such
action result in any violation of the provisions of any statute or any order,
rule or regulation of any

 

14

--------------------------------------------------------------------------------


 

Governmental Authority having jurisdiction over Borrower or Borrower Principal
or any of Borrower’s or Borrower Principal’s properties or assets, and any
consent, approval, authorization, order, registration or qualification of or
with any Governmental Authority required for the execution, delivery and
performance by Borrower or Borrower Principal of this Agreement or any of the
other Loan Documents has been obtained and is in full force and effect.

 

Section 4.5.     Litigation

 

There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority or other agency now pending or, to Borrower’s or Borrower
Principal’s knowledge, threatened against or affecting Borrower, Borrower
Principal, Manager or the Property, which actions, suits or proceedings, if
determined against Borrower, Borrower Principal, Manager or the Property, would
materially adversely affect the condition (financial or otherwise) or business
of Borrower or Borrower Principal or the condition or ownership of the Property.

 

Section 4.6.     Agreements

 

Borrower is not a party to any agreement or instrument or subject to any
restriction which would materially and adversely affect Borrower or the
Property, or Borrower’s business, properties or assets, operations or condition,
financial or otherwise. Borrower is not in default in any material respect in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any agreement or instrument to which it is a party or
by which Borrower or the Property is bound. Borrower has no material financial
obligation under any agreement or instrument to which Borrower is a party or by
which Borrower or the Property is otherwise bound, other than (a) obligations
incurred in the ordinary course of the operation of the Property and (b)
obligations under the Loan Documents.

 

Section 4.7.     Solvency

 

Borrower and each Borrower Principal have (a) not entered into the transaction
or executed the Note, this Agreement or any other Loan Documents with the actual
intent to hinder, delay or defraud any creditor and (b) received reasonably
equivalent value in exchange for their obligations under such Loan Documents.
Giving effect to the Loan, the fair saleable value of the assets of Borrower and
each Borrower Principal exceeds and will, immediately following the making of
the Loan, exceed the total liabilities of Borrower and Borrower Principal,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities. No petition in bankruptcy has been filed against
Borrower, Borrower Principal, or Affiliated Manager in the last ten (10) years,
and neither Borrower nor Borrower Principal, or Affiliated Manager in the last
ten (10) years has made an assignment for the benefit of creditors or taken
advantage of any Creditors Rights Laws. Neither Borrower nor Borrower Principal,
or Affiliated Manager is contemplating either the filing of a petition by it
under any Creditors Rights Laws or the liquidation of all or a major portion of
Borrower’s assets or property, and Borrower has no knowledge of any Person
contemplating the filing of any such petition against Borrower or Borrower
Principal, or Affiliated Manager.

 

15

--------------------------------------------------------------------------------


 

Section 4.8.     Full and Accurate Disclosure

 

No statement or fact made by or on behalf of Borrower or Borrower Principal in
this Agreement or in any of the other Loan Documents or in any other document or
certificate delivered by or on behalf of Borrower or Borrower Principal contains
any untrue statement of a material fact or omits to state any material fact
necessary to make statements contained herein or therein not misleading.  There
is no material fact presently known to Borrower or Borrower Principal which has
not been disclosed to Lender which adversely affects, nor as far as Borrower or
Borrower Principal can reasonably foresee, might adversely affect, the Property
or the business, operations or condition (financial or otherwise) of Borrower or
Borrower Principal.

 

Section 4.9.     No Plan Assets

 

Borrower is not an "employee benefit plan," as defined in Section 3(3) of ERISA,
subject to Title 1 of ERISA, and none of the assets of Borrower constitutes or
will constitute "plan assets" of one or more such plans within the meaning of 29
C.F.R. Section 2510.3-101.  In addition, (a) Borrower is not a "governmental
plan" within the meaning of Section 3(32) of ERISA and (b) transactions by or
with Borrower are not subject to state statutes regulating investment of, and
fiduciary obligations with respect to, governmental plans similar to the
provisions of Section 406 of ERISA or Section 4975 of the Internal Revenue Code
currently in effect, which prohibit or otherwise restrict the transactions
contemplated by this Agreement.

 

Section 4.10.     Not a Foreign Person

 

Neither borrower nor Borrower Principal is a "foreign Person" within the meaning
of §1445(1)(3) of the Internal Revenue Code.

 

Section 4.11.     Enforceability

 

The Loan Documents are not subject to any right of rescission, set-off,
counterclaim or defense by Borrower, including the defense of usury, nor would
the operation of any of the terms of the Loan Documents, or the exercise of any
right thereunder, render the Loan Documents unenforceable, and neither Borrower
nor Borrower Principal has asserted any right of rescission, set-off,
counterclaim or defense with respect thereto.  No Default or Event of Default
exists under or with respect to any Loan Document.

 

Section 4.12.     Business Purposes

 

The Loan is solely for the business purpose of Borrower, and is not for
personal, family, household, or agricultural purposes.

 

Section 4.13.     Compliance

 

Except as expressly disclosed by Borrower to Lender in writing in connection
with the closing of the Loan, to Borrower's knowledge, Borrower and the
Property, and the use and operation thereof, comply in all material respects
with all Legal Requirements, including, without limitation, building and zoning
ordinances and codes and the Americans with Disabilities Act.  To Borrower's
knowledge, Borrower is not in default or violation of any order,

 

16

--------------------------------------------------------------------------------


 

writ, injunction, decree or demand of any Governmental Authority and Borrower
has received no written notice of any such default or violation. There has not
been committed by Borrower or, to Borrower’s knowledge, any other Person in
occupancy of or involved with the operation or use of the Property any act or
omission affording any Governmental Authority the right of forfeiture as against
the Property or any part thereof or any monies paid in performance of Borrower’s
obligations under any of the Loan Documents.

 

Section 4.14.     Financial Information

 

All financial data, including, without limitation, the balance sheets,
statements of cash flow, statements of income and operating expense and rent
rolls, that have been delivered to Lender in respect of Borrower, Borrower
Principal and/or the Property (a) are true, complete and correct in all material
respects, (b) accurately represent the financial condition of Borrower, Borrower
Principal or the Property, as applicable, as of the date of such reports, and
(c) to the extent prepared or audited by an independent certified public
accounting firm, have been prepared in accordance with tax basis accounting
throughout the periods covered, except as disclosed therein. Borrower does not
have any contingent liabilities, liabilities for taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments that are known to Borrower and reasonably likely to have a material
adverse effect on the Property or the current and/or intended operation thereof,
except as referred to or reflected in said financial statements. Since the date
of such financial statements, there has been no materially adverse change in the
financial condition, operations or business of Borrower or Borrower Principal
from that set forth in said financial statements.

 

Section 4.15.     Condemnation

 

No Condemnation or other proceeding has been commenced or, to Borrower’s best
knowledge, is threatened or contemplated with respect to all or any portion of
the Property or for the relocation of roadways providing access to the Property.

 

Section 4.16.     Utilities and Public Access; Parking

 

To the best of Borrower’s knowledge, the Property has adequate rights of access
to public ways and is served by water, sewer, sanitary sewer and storm drain
facilities adequate to service the Property for full utilization of the Property
for its intended uses. All public utilities necessary to the full use and
enjoyment of the Property as currently used and enjoyed are located either in
the public right-of-way abutting the Property (which are connected so as to
serve the Property without passing over other property) or in recorded easements
serving the Property and such casements are set forth in and insured by the
Title Insurance Policy. All roads necessary for the use of the Property for its
current purposes have been completed and dedicated to public use and accepted by
all Governmental Authorities. The Property has, or is served by, parking to the
extent required to comply with all Legal Requirements.

 

Section 4.17.     Separate Lots

 

The Property is assessed for real estate tax purposes as one or more wholly
independent tax lot or lots, separate from any adjoining land or improvements
not constituting a part of such

 

17

--------------------------------------------------------------------------------


 

lot or lots, and no other land or improvements is assessed and taxed together
with the Property or any portion thereof.

 

Section 4.18.     Assessments

 

To Borrower’s knowledge, there are no pending or proposed special or other
assessments for public improvements or otherwise affecting the Property, nor are
there any contemplated improvements to the Property that may result in such
special or other assessments.

 

Section 4.19.     Insurance

 

Borrower has obtained and has delivered to Lender either (a) certified copies of
all Policies or, to the extent such Policies are not available as of the Closing
Date, certificates of insurance with respect to all such Policies reflecting the
insurance coverages, amounts and other requirements set forth in this Agreement
or (b) the certificate of American Express that American Express is a
self-insurer with respect to the occurrences referred to in Section 8.1 and that
the rating of American Express by the Rating Agencies has not fallen below the
Trigger Rating.

 

Section 4.20.     Use of Property

 

The Properly is used exclusively for general office purposes and other
appurtenant and related uses.

 

Section 4.21.     Certificate of Occupancy; Licenses

 

All certificates of occupancy and to Borrower’s knowledge all certifications,
permits, licenses and approvals, including, without limitation, certificates of
completion and any applicable liquor license required for the legal use,
occupancy and operation of the Property for the purpose intended herein, have
been obtained and are valid and in full force and effect. Borrower shall keep
and maintain (or require American Express to maintain) all licenses necessary
for the operation of the Property for the purpose intended herein. The use being
made of the Property is in conformity with the final certificate of occupancy
(or compliance, if applicable) and any other permits or licenses issued for the
Property.

 

Section 4.22.     Flood Zone

 

None of the Improvements on the Property are located in an area identified by
the Federal Emergency Management Agency as an area having special flood hazards,
or, if any portion of the Improvements is located within such area, Borrower
will obtain or cause American Express to obtain the insurance prescribed in
Section 8.l(a)(i) at any time during the term of the Loan when American Express
ceases to be a self-insurer or when the rating of American Express by the Rating
Agencies falls below the Trigger Rating.

 

Section 4.23.     Physical Condition

 

Except as set forth in the Property Condition Report, to Borrower’s knowledge,
the Property, including, without limitation, all buildings, improvements,
parking facilities,

 

18

--------------------------------------------------------------------------------


 

sidewalks, storm drainage systems, roofs, plumbing systems, HVAC systems, fire
protection systems, electrical systems, equipment, elevators, exterior sidings
and doors, landscaping, irrigation systems and all structural components, are in
good condition, order and repair in all material respects. Except as set forth
in the Property Condition Report, to Borrower’s knowledge, there exist no
structural or other material defects or damages in the Property, as a result of
a Casualty or otherwise, and whether latent or otherwise. Borrower has not
received notice from any insurance company or bonding company of any defects or
inadequacies in the Property, or any part thereof, which would adversely affect
the insurability of the same or cause the imposition of extraordinary premiums
or charges thereon or of any termination or threatened termination of any policy
of insurance or bond.

 

Section 4.24.     Boundaries; Survey

 

(a)           None of the Improvements which were included in determining the
appraised value of the Property lie outside the boundaries and building
restriction lines of the Property to any material extent, and (b) no
improvements on adjoining properties encroach upon the Property and no casements
or other encumbrances upon the Property encroach upon any of the Improvements so
as to materially affect the value or marketability of the Property.

 

Section 4.25.     Leases

 

The entire Property has been leased to American Express pursuant to the American
Express Lease.  (a) The American Express Lease is in full force and effect; (b)
the premises demised under the American Express Lease have been completed and
American Express has accepted possession of and is in occupancy of the demised
premises; (c) American Express has commenced the payment of rent under the
American Express Lease, there are no offsets, claims or defenses to the
enforcement thereof and Borrower has no monetary obligations to American Express
under the American Express Lease; (d) all Rents due and payable under the
American Express Lease have been paid and no portion thereof has been paid for
any period more than thirty (30) days in advance; (c) the rent payable under the
American Express Lease is the amount of fixed rent set forth in the American
Express Lease, and there is no claim or basis for a claim by American Express
thereunder for an adjustment to the Rent; (f) Borrower is the sole owner of the
entire landlord’s interest in the American Express Lease; (g) the American
Express Lease is the valid, binding and enforceable obligation of Borrower and
American Express thereunder and there are no agreements with American Express
with respect to the American Express Lease other than as expressly set forth
therein; (h) no Person has any possessory interest in, or right to occupy, the
Property or any portion thereof except under the American Express Lease; (i)
except for the right of first refusal set forth in Article 4 and the right to
offer to purchase the Property under Article 12, the American Express Lease does
not contain any option or offer to purchase or right of first refusal to
purchase the Property or any part, thereof; and (j) neither the American Express
Lease nor the Rents have been assigned or pledged except to Lender, and no other
Person has any interest therein.

 

Section 4.26.     Filing and Recording Taxes

 

All mortgage, mortgage recording, stamp, intangible or other similar tax
required to be paid by any Person under applicable Legal Requirements currently
in effect in connection with

 

19

--------------------------------------------------------------------------------


 

the execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Mortgage, have been paid or will be paid, and, under current Legal Requirements,
the Mortgage is enforceable in accordance with its terms by Lender (or any
subsequent holder thereof).

 

Section 4.27.     Management Agreement

 

The Management Agreement is in full force and effect and there is no default
thereunder by any party thereto and, to Borrower’s knowledge, no event has
occurred that, with the passage of time and/or the giving of notice, would
constitute a default thereunder. No management fees under the Management
Agreement are accrued and unpaid.

 

Section 4.28.     Illegal Activity

 

No portion of the Property has been or will be purchased with proceeds of any
illegal activity, and no part of the proceeds of the Loan will be used in
connection with any illegal activity.

 

Section 4.29.     Construction Expenses

 

All costs and expenses of any and all labor, materials, supplies and equipment
used in the construction, maintenance or repair of the Improvements have been
paid in full. To Borrower’s knowledge after due inquiry, there are no claims for
payment for work, labor or materials affecting the Property which are or may
become a lien prior to, or of equal priority with, the Liens created by the Loan
Documents.

 

Section 4.30.     Personal Property

 

Borrower has paid in full for, and is the owner of, all Personal Property (other
than tenants’ property) used in connection with the operation of the Property,
free and clear of any and all security interests, liens or encumbrances, except
for Permitted Encumbrances and the Lien and security interest created by the
Loan Documents.

 

Section 4.31.     Taxes

 

Borrower and Borrower Principal have filed all federal, state, county,
municipal, and city income, personal property and other tax returns required to
have been filed by them and have paid all taxes and related liabilities which
have become due pursuant to such returns or pursuant to any assessments received
by them. Neither Borrower nor Borrower Principal knows of any basis for any
additional assessment in respect of any such taxes and related liabilities for
prior years.

 

Section 4.32.     Permitted Encumbrances

 

None of the Permitted Encumbrances, individually or in the aggregate, materially
interferes with the benefits of the security intended to be provided by the Loan
Documents, materially and adversely affects the value of the Property, impairs
the use or the operation of the Property or impairs Borrower’s ability to pay
its obligations in a timely manner.

 

20

--------------------------------------------------------------------------------


 

Section 4.33.     Federal Reserve Regulations

 

Borrower will use the proceeds of the Loan for the purposes set forth in Section
2.1(d) hereof and not for any illegal activity. No part of the proceeds of the
Loan will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Legal Requirements or prohibited by the terms and
conditions of this Agreement or the other Loan Documents.

 

Section 4.34.     Investment Company Act

 

Borrower is not (a) an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended; (b) a “holding company” or a “subsidiary company” of a ‘‘holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended; or (c) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money.

 

Section 4.35.     Reciprocal Easement Agreements

 

(a)           Neither Borrower nor any other party is currently in default (nor
has any notice been given or received with respect to an alleged or current
default) under any of the terms and conditions of the REA, and the REA remains
unmodified and in full force and effect;

 

(b)           All easements granted pursuant to the REA which were to have
survived the site preparation and completion of construction (to the extent that
the same has been completed), remain in full force and effect and have not been
released, terminated, extinguished or discharged by agreement or otherwise;

 

(c)           To the best of Borrower’s knowledge, all sums due and owing by
Borrower to the other parties to the REA (or by the other parties to the REA to
the Borrower) pursuant to the terms of the REA, including without limitation,
all sums, charges, fees, assessments, costs, and expenses in connection with any
taxes, site preparation and construction, non-shareholder contributions, and
common area and other property management activities have been paid, are
current, and no lien has attached on the Property (or threat thereof been made)
for failure to pay any of the foregoing;

 

(d)           The terms, conditions, covenants, uses and restrictions contained
in the REA do not conflict in any manner with any terms, conditions, covenants,
uses and restrictions contained in any Lease or in any agreement between
Borrower and occupant of any peripheral parcel, including without limitation,
conditions and restrictions with respect to kiosk placement, tenant restrictions
(type, location or exclusivity), sale of certain goods or services, and/or other
use restrictions; and

 

(e)           The terms, conditions, covenants, uses and restrictions contained
in the American Express Lease do not conflict in any manner with any terms,
conditions, covenants, uses and restrictions contained in the REA, any other
lease or in any agreement, between Borrower and

 

21

--------------------------------------------------------------------------------


 

occupant of any peripheral parcel, including without limitation, conditions and
restrictions with respect to kiosk placement, tenant restrictions (type,
location or exclusivity), sale of certain goods or services, and/or other use
restrictions.

 

Section 4.36.     No Change in Facts or Circumstances; Disclosure

 

All information submitted by Borrower or its agents to Lender and in all
financial statements, reports, certificates and other documents submitted in
connection with the Loan or in satisfaction of the terms thereof and all
statements of fact made by Borrower in this Agreement or in any other Loan
Document, are accurate, complete and correct in all material respects. There has
been no material adverse change in any condition, fact, circumstance or event
that would make any such information inaccurate, incomplete or otherwise
misleading in any material respect or that otherwise materially and adversely
affects or might materially and adversely affect the Property or the business
operations or the financial condition of Borrower.  Borrower has disclosed to
Lender all material facts and has not failed to disclose any material fact that
could cause any representation or warranty made herein to be materially
misleading.

 

Section 4.37.     Intellectual Property

 

All trademarks, trade names and service marks necessary to the business of
Borrower as presently conducted or as Borrower contemplates conducting its
business are in good standing and, to the extent of Borrower’s actual knowledge,
uncontested. Borrower has not infringed, is not infringing, and has not received
notice of infringement with respect to asserted trademarks, trade names and
service marks of others. To Borrower’s knowledge, there is no infringement by
others of trademarks, trade names and service marks of Borrower.

 

Section 4.38.     Compliance with Anti-Terrorism Laws

 

None of Borrower, Borrower Principal or any Person who Controls Borrower or
Borrower Principal currently is identified by the Office of Foreign Assets
Control, Department of the Treasury (“OFAC”) or otherwise qualifies as an
Embargoed Person, and Borrower has implemented procedures to ensure that no
Person who now or hereafter owns a material direct or indirect equity interest
in Borrower is an Embargoed Person or is Controlled by an Embargoed Person. To
Borrower’s knowledge neither Borrower nor Borrower Principal is in violation of
any applicable law relating to anti-money laundering or anti-terrorism,
including, without limitation, those related to transacting business with
Embargoed Persons or the requirements of the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001, U.S. Public Law 107-56, and the related regulations issued thereunder,
including temporary regulations (collectively, as the same may be amended from
time to time, the “Patriot Act”). To the best of Borrower’s knowledge, no tenant
at the Property is currently identified by OFAC or otherwise qualifies as an
Embargoed Person, or is owned or Controlled by an Embargoed Person.

 

Section 4.39.     Patriot Act

 

Neither Borrower nor Borrower Principal shall (a) be or become subject at any
time to any law, regulation, or list of any government agency (including,
without limitation, the list maintained by OFAC and accessible through the OFAC
website) that prohibits or limits any

 

22

--------------------------------------------------------------------------------


 

lender from making any advance or extension of credit to Borrower or from
otherwise conducting business with Borrower and Borrower Principal, or (b) fail
to provide documentary and other evidence of Borrower’s identity as may be
requested by any lender at any time to enable any lender to verify Borrower’s
identity or to comply with any applicable law or regulation, including, without
limitation, the Patriot Act. In addition, Borrower hereby agrees to provide to
Lender any additional information that Lender deems necessary from time to time
in order to ensure compliance with all applicable laws concerning money
laundering and similar activities.

 

Section 4.40.     Survival

 

Borrower agrees that, unless expressly provided otherwise, all of the
representations and warranties of Borrower set forth in this Article 4 and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any portion of the Debt remains owing to Lender. All representations,
warranties, covenants and agreements made in this Agreement or in the other Loan
Documents by Borrower shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf.

 

ARTICLE 5
BORROWER COVENANTS

 

From the date hereof and until repayment of the Debt in full and performance in
full of all obligations of Borrower under the Loan Documents or the earlier
release of the Lien of the Mortgage (and all related obligations) in accordance
with the terms of this Agreement and the other Loan Documents, Borrower hereby
covenants and agrees with Lender that:

 

Section 5.1.     Existence; Compliance with Legal Requirements

 

(a)           Borrower shall do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its existence, rights,
licenses, permits and franchises and comply with all Legal Requirements
applicable to it and the Property. Borrower hereby covenants and agrees not to
commit, permit or suffer to exist any act or omission affording any Governmental
Authority the right of forfeiture as against the Property or any part thereof or
any monies paid in performance of Borrower’s obligations under any of the Loan
Documents. Borrower shall at all times maintain, preserve and protect all
franchises and trade names used in connection with the operation of the
Property. So long as American Express is in compliance with the terms of the
American Express Lease with respect to the matters described in this Section
5.1, Borrower shall be deemed in compliance with this Section 5.1.

 

(b)           Borrower, at its own expense, may contest or permit American
Express to contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the Legal Requirements affecting
the Property, provided that (i) no Default or Event of Default has occurred and
is continuing; (ii) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Borrower or the
Property is subject and shall not constitute a default thereunder; (iii) neither
the Property, any part thereof or interest therein, any of the tenants or
occupants thereof, nor Borrower shall be affected in any material adverse way as
a result of such proceeding; (iv) non-compliance with the

 

23

--------------------------------------------------------------------------------


 

Legal Requirements shall not impose civil or criminal liability on Borrower or
Lender; (v) unless the contest is initiated and conducted by American Express
pursuant to the American Express Lease Borrower shall have furnished the
security as may be required in the proceeding or by Lender to ensure compliance
by Borrower with the Legal Requirements; and (vi) if the contest is initiated
and conducted by Borrower, Borrower shall have furnished to Lender all other
items reasonably requested by Lender. Borrower shall give written notice to
Lender of any contest initiated and conducted by Borrower promptly after
initiation thereof and shall inform Lender of any contest initiated and
conducted by American Express of which Borrower is given notice by American
Express.

 

Section 5.2.     Maintenance and Use of Property

 

Borrower shall cause the Property to be maintained in a good and safe condition
and repair. The Improvements and the Personal Property shall not be removed,
demolished or except as may be expressly permitted under the American Express
Lease without the consent of the landlord thereunder, materially altered (except
for normal replacement of the Personal Property) without the prior written
consent of Lender.  So long as American Express is in compliance with the terms
of the American Express Lease with respect to the matters described in this
Section 5.2, Borrower shall be deemed in compliance with this Section 5.2. If
under applicable zoning provisions the use of all or any portion of the Property
is or shall become a nonconforming use, Borrower will not cause or permit the
nonconforming use to be discontinued or the nonconforming Improvement to be
abandoned without the express written consent of Lender.

 

Section 5.3.     Waste

 

Borrower shall not commit or suffer any waste of the Property or make any change
in the use of the Property which will in any way materially increase the risk of
fire or other hazard arising out of the operation of the Property, or take any
action that might invalidate or give cause for cancellation of any Policy, or do
or permit to be done thereon anything that may in any way impair the value of
the Property or the security for the Loan.  Borrower will not, without the prior
written consent of Lender, permit any drilling or exploration for or extraction,
removal, or production of any minerals from the surface or the subsurface of the
Property, regardless of the depth thereof or the method of mining or extraction
thereof.

 

Section 5.4.     Taxes and Other Charges

 

(a)           Borrower shall pay or cause American Express to pay all Taxes and
Other Charges now or hereafter levied or assessed or imposed against the
Property or any part thereof as the same become due and payable. Borrower shall
furnish or cause to be furnished to Lender such receipts for the payment of the
Taxes and the Other Charges as are delivered to Borrower by American Express
and, upon request by Lender, a certificate from Borrower and Borrower Principal
that as of the date of such certificate there are no liens filed against the
Property arising from the non-payment of Taxes or Other Charges. Borrower shall
not suffer nor permit American Express to suffer and shall promptly cause to be
paid and discharged any Lien or charge whatsoever which may be or become a Lien
or charge against the Property, and shall promptly pay for all utility services
provided to the Property, So long as American Express is in

 

24

--------------------------------------------------------------------------------


 

compliance with the terms of the American Express Lease with respect to the
matters described in this Section 5.4, Borrower shall be deemed in compliance
with this Section 5.4.

 

(b)           Borrower, at its own expense, may contest or permit American
Express to contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any Taxes or Other Charges, provided that (i)
no Default or Event of Default has occurred and remains uncured; (ii) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any other instrument to which Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable Legal Requirements; (iii) neither the Property
nor any part thereof or interest therein will be in danger of being sold,
forfeited, terminated, canceled or lost; (iv) Borrower shall promptly upon final
determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the Property; and (vi) Borrower shall
furnish or cause American Express to furnish (but only to the extent required to
be furnished by American Express under the American Express Lease) such security
as may be required in the proceeding, or deliver to Lender such reserve deposits
as may be requested by Lender, to insure the payment of any such Taxes or Other
Charges, together with all interest and penalties thereon (unless Borrower or
American Express has paid all of the Taxes or Other Charges under protest).
Lender may pay over any such cash deposit or part thereof held by Lender to the
claimant entitled thereto at any time when, in the judgment of Lender, the
entitlement of such claimant is established or the Property (or part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
canceled or lost or there shall be any danger of the Lien of the Mortgage being
primed by any related Lien.

 

Section 5.5.     Litigation

 

Borrower shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened in writing against Borrower which
might materially adversely affect Borrower’s condition (financial or otherwise)
or business or the Property.

 

Section 5.6.     Access to Property

 

Borrower shall permit agents, representatives and employees of Lender to inspect
the Property or any part thereof at reasonable hours upon reasonable advance
notice, subject to the rights of American Express under the American Express
Lease.

 

Section 5.7.     Notice of Default

 

Borrower shall promptly advise Lender of any material adverse change in the
condition (financial or otherwise) of Borrower, any Borrower Principal or the
Property or of the occurrence of any Default or Event of Default of which
Borrower has knowledge and of any American Express Lease Default of which
Borrower has knowledge.

 

25

--------------------------------------------------------------------------------


 

Section 5.8.     Cooperate in Legal Proceedings

 

Borrower shall at Borrower’s expense cooperate fully with Lender with respect to
any proceedings before any court, board or other Governmental Authority which
may in any way affect the rights of Lender hereunder or any rights obtained by
Lender under any of the other Loan Documents and, in connection therewith,
permit Lender, at its election, to participate in any such proceedings.

 

Section 5.9.     Performance by Borrower

 

Borrower shall in a timely manner observe, perform and fulfill each and every
covenant, term and provision to be observed and performed by Borrower under this
Agreement and the other Loan Documents and any other agreement or instrument
affecting or pertaining to the Property and any amendments, modifications or
changes thereto.

 

Section 5.10.     Awards; Insurance Proceeds

 

Borrower shall cooperate with Lender in obtaining for Lender the benefits of any
Awards or Insurance Proceeds lawfully or equitably payable to Borrower in
connection with the Property, and Lender shall be reimbursed for any expenses
incurred in connection therewith (including reasonable, actual attorneys’ fees
and disbursements, and the payment by Borrower of the expense of an appraisal on
behalf of Lender in case of a Casualty or Condemnation affecting the Property or
any part thereof) out of such Awards or Insurance Proceeds. The actual, payment
of any Awards shall be governed by Section 8.4 hereof.

 

Section 5.11.     Financial Reporting

 

(a)           Borrower and Borrower Principal shall keep adequate books and
records of account in accordance with federal tax basis accounting, or in
accordance with other methods acceptable to Lender in its sole discretion,
consistently applied and shall furnish to Lender:

 

(i)            prior to a Securitization, at the request of Lender, monthly, and
following a Securitization, quarterly and annual certificates signed and dated
by Borrower, certifying that the American Express Lease is in full force and
effect, whether any defaults (or any matter that, with the passage of time or
the giving of notice, could become a default) exist thereunder and any other
information as is reasonably required by Lender, within twenty (20) days after
the end of each calendar month, thirty (30) days after the end of each fiscal
quarter or one hundred twenty (120) days after the close of each fiscal year of
Borrower, as applicable;

 

(ii)           prior to a Securitization, at the request of Lender, monthly, and
following a Securitization, quarterly and annual operating statements of the
Property, prepared and certified by Borrower in the form required by Lender,
detailing the revenues received, the expenses incurred and the net operating
income before and after debt service (principal and interest) and major capital
improvements (including, without limitation, any capital improvements planned by
American Express of which Borrower has notice) for the period of calculation and
containing appropriate year-to-date in formation, within twenty (20) days after
the end of each calendar month, thirty (30) days after the end of each

 

26

--------------------------------------------------------------------------------


 

fiscal quarter or one hundred (120) days after the close of each fiscal year of
Borrower, as applicable;

 

(iii)          annual balance sheets, profit and loss statements., statements of
cash flows, and statements of change in financial position of Borrower and
Borrower Principal in the form required by Lender prepared and certified by
Borrower and Borrower Principal within one hundred twenty (120) days after the
close of each fiscal year of Borrower and Borrower Principal, as the case may be
(provided that with respect to Borrower, such statements may be delivered by the
holder(s) of beneficial interests in Borrower in accordance with Section
6.1(a)(viii); and

 

(iv)          all financial statements, operating statements, budgets, capital
repair estimates or projections and certifications of any kind with respect to
the foregoing delivered to Borrower by American Express under the American
Express Lease.

 

(b)           To the extent not inconsistent with the provisions of Section 5.1
l(a) hereof (e.g., GAAP accounting and audits shall not be required), Borrower
and Borrower Principal shall furnish Lender with such other additional financial
or management information (including state and federal tax returns) as may, from
time to time, be reasonably required by Lender in form and substance
satisfactory to Lender (including, without limitation, any financial reports
required to be delivered by any Tenant or any guarantor of any Lease pursuant to
the terms of such Lease), and shall furnish to Lender and its agents convenient
facilities for the examination and audit of any such books and records.

 

(c)           Without limiting any other rights available to Lender under this
Loan Agreement or any of the other Loan Documents, in the event Borrower shall
fail to timely furnish Lender any financial document or statement in accordance
with this Section 5.11, Borrower shall promptly pay to Lender a non-refundable
charge in the amount of $500 for each such failure. The payment of such amount
shall not be construed to relieve Borrower of any Event of Default hereunder
arising from such failure.

 

(d)           All items requiring the certification of Borrower shall, except
where Borrower is an individual, require a certificate executed by the general
partner, managing member or chief executive officer of Borrower, as applicable
(and the same rules shall apply to any sole shareholder, general partner or
managing member which is not an individual).

 

Section 5.12.     Estoppel Statement

 

(a)           After request by Lender, Borrower shall within ten (10) Business
Days furnish Lender with a statement, duly acknowledged and certified, setting
forth (i) the amount of the original principal amount of the Note, (ii) the rate
of interest on the Note, (iii) the unpaid principal amount of the Note, (iv) the
date installments of interest and/or principal were last paid, (v) any offsets
or defenses to the payment of the Debt, if any, and (vi) that the Note, this
Agreement, the Mortgage and the other Loan Documents are valid, legal and
binding obligations and have not been modified or if modified, giving
particulars of such modification.

 

27

--------------------------------------------------------------------------------


 

(b)           Borrower shall use its best efforts to deliver to Lender, promptly
upon request, a duly executed estoppel certificate from American Express on the
form attached to the American Express Lease as an exhibit.

 

Section 5.13.     Leasing Matters.

 

(a)           Borrower (i) shall observe and perform all the obligations imposed
on the landlord under the American Express Lease and shall not do or permit to
be done anything to impair the value of the American Express Lease as security
for the Debt; (ii) shall promptly send copies to Lender of all notices of
default which Borrower shall send or receive thereunder; (iii) shall enforce all
of the material terms, covenants and conditions contained in the American
Express Lease on the part of the tenant thereunder to be observed or performed;
(iv) shall not collect any of the Rents more than one (1) month in advance; (v)
shall not execute any other assignment of the landlord’s interest in the
American Express Lease or the Rents; and (vi) shall not consent to any
assignment of or subletting under the American Express Lease not in accordance
with its terms without the prior written consent of Lender.

 

(b)           Borrower shall not, without the prior written consent of Lender,
enter into, renew, extend, amend, modify, waive any provisions of, terminate,
reduce Rents under, accept a surrender of space under or shorten the term of the
American Express Lease.

 

Section 5.14.     Property Management

 

(a)           Borrower shall (i) promptly perform and observe all of the
covenants required to be performed and observed by it under the Management
Agreement and do all things necessary to preserve and to keep unimpaired its
material rights thereunder; (ii) promptly notify Lender of any default under the
Management Agreement of which it is aware; (iii) promptly deliver to Lender a
copy of any notice of default or other material notice received by Borrower
under the Management Agreement; (iv) promptly give notice to Lender of any
notice or information that Borrower receives which indicates that Manager is
terminating the Management Agreement or that Manager is otherwise discontinuing
its management of the Property; and (v) promptly enforce the performance and
observance of all of the covenants required to be performed and observed by
Manager under the Management Agreement.

 

(b)           If at any time, (i) Manager shall become insolvent or a debtor in
a bankruptcy proceeding: (ii) an Event of Default has occurred and is
continuing; or (iii) a default has occurred and is continuing after the
expiration of any applicable cure periods under the Management Agreement,
Borrower shall, at the request of Lender, terminate the Management Agreement
upon thirty (30) days prior notice to Manager and replace Manager with a
Qualified Manager, it being understood and agreed that the management fee for
such replacement manager shall not exceed then prevailing market rates.

 

(c)           In addition to the foregoing, in the event that Lender, in
Lender’s reasonable discretion, at any time prior to the termination of the
Assignment of Management Agreement, determines that the Property is not being
managed in accordance with generally accepted management practices for projects
similarly situated, Lender may deliver written notice thereof to Borrower and
Manager, which notice shall specify with particularity the grounds for Lender’s

 

28

--------------------------------------------------------------------------------


 

determination. If Lender reasonably determines that the conditions specified in
Lender’s notice are not remedied to Lender’s reasonable satisfaction by Borrower
or Manager within thirty (30) days from the date of such notice or that Borrower
or Manager has failed to diligently undertake correcting such conditions within
such thirty (30) day period, Lender may direct Borrower to terminate the
Management Agreement and to replace Manager with a Qualified Manager on terms
and conditions satisfactory to Lender, it being understood and agreed that the
management fee for such replacement manager shall not exceed then prevailing
market rates.

 

(d)           Borrower shall not, without the prior written consent of Lender
(which consent shall not be unreasonably withheld, conditioned or delayed): (i)
surrender, terminate or cancel the Management Agreement or otherwise replace
Manager or enter into any other management agreement with respect to the
Property; (ii) reduce or consent to the reduction of the term of the Management
Agreement; (iii) increase or consent to the increase of the amount of any
charges under the Management Agreement; or (iv) otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under, the Management Agreement in any material respect. In the event that
Borrower replaces Manager at any time during the term of Loan pursuant to this
subsection, such Manager shall be a Qualified Manager.

 

(e)           Notwithstanding the foregoing, Borrower shall be permitted to
transfer the management of the Property to an Affiliate of Manager provided that
the terms of the management contract between Borrower and such entity provides
for fees no greater than, is on terms that are substantially similar to and is
no less favorable to Borrower than the Management Agreement in effect as of the
date hereof.

 

Section 5.15.     Liens

 

Borrower shall not, without the prior written consent of Lender, create, incur,
assume or suffer to exist any Lien on any portion of the Property or permit any
such action to be taken, except Permitted Encumbrances.

 

Section 5.16.     Debt Cancellation

 

Borrower shall not cancel or otherwise forgive or release any claim or debt owed
to Borrower by any Person, except for adequate consideration and in the ordinary
course of Borrower’s business.

 

Section 5.17.     Zoning

 

Borrower shall not initiate or consent to any zoning reclassification of any
portion of the Property or seek any variance under any existing zoning ordinance
or use or permit the use of any portion of the Property in any manner that could
result in such use becoming a non-conforming use under any zoning ordinance or
any other applicable land use law, rule or regulation, without the prior written
consent of Lender.

 

Section 5.18.     ERISA

 

(a)           Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the

 

29

--------------------------------------------------------------------------------


 

Note, this Agreement or the other Loan Documents) to be a non-exempt (under a
statutory or administrative class exemption) prohibited transaction under ERISA.

 

(b)           Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (i) Borrower is not
and does not maintain an “employee benefit plan” as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, or a “governmental plan” within the
meaning of Section 3(3) of ERISA; (ii) Borrower is not subject to state statutes
regulating investments and fiduciary obligations with respect to governmental
plans; and (iii) one or more of the following circumstances is true:

 

(A)          Equity interests in Borrower are publicly offered securities,
within the meaning of 29 C.F.R. §2510.3-101(b)(2);

 

(B)           Less than twenty-five percent (25%) of each outstanding class of
equity interests in Borrower are held by “benefit plan investors” within the
meaning of 29 C.F.R. §2510.3-101(f)(2); or

 

(C)           Borrower qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R- §2510.3-101 (c) or (e).

 

Section 5.19.     No Joint Assessment

 

Borrower shall not suffer, permit or initiate the joint assessment of the
Property with (a) any other real property constituting a tax lot separate from
the Property, or (b) any portion of the Property which may be deemed to
constitute personal property, or any other procedure whereby the Lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to the Property.

 

Section 5.20.     Reciprocal Easement Agreements

 

Borrower shall not enter into, terminate or modify any REA without Lender’s
prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed. Borrower shall enforce, comply with, and cause each of
the parties to the REA to comply with all of the material economic terms and
conditions contained in the REA, provided that Borrower may agree, without
Lender’s consent, to modifications to any REA or to grant easements with respect
to the Property which could not reasonably be expected to have a material
adverse effect on the use, value or operation of the Property, on the ability of
American Express to perform its obligations under the American Express Lease or
on Borrower’s ability to perform its obligations under the Loan Documents.

 

ARTICLE 6
ENTITY COVENANTS

 

Section 6.1.     Single Purpose Entity/Separateness

 

Until the Debt has been paid in full, Borrower represents, warrants and
covenants as follows:

 

30

--------------------------------------------------------------------------------


 

(a)           Borrower has not and will not:

 

(i)            engage in any business or activity other than the ownership,
operation and maintenance of the Property, and activities incidental thereto;

 

(ii)           acquire or own any assets other than (A) the Property, and (B)
such incidental Personal Property as may be necessary for the operation of the
Property;

 

(iii)          except as expressly provided in Article 7 hereof, merge into or
consolidate with any Person, or dissolve, terminate, liquidate in whole or in
part, transfer or otherwise dispose of all or substantially all of its assets or
change its legal structure;

 

(iv)          fail to observe all organizational formalities, or fail to
preserve its existence as an entity duly organized, validly existing and in good
standing (if applicable) under the applicable Legal Requirements of the
jurisdiction of its organization or formation, or amend, modify, terminate or
fail to comply with the provisions of its organizational documents;

 

(v)           own any subsidiary, or make any investment in, any Person;

 

(vi)          commingle its assets with the assets of any other Person, or
permit any Affiliate or constituent party independent access to its bank
accounts;

 

(vii)         incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than (A) the Debt, (B) trade and
operational indebtedness incurred in the ordinary course of business with trade
creditors, provided such indebtedness is (1) unsecured, (2) not evidenced by a
note, (3) on commercially reasonable terms and conditions, and (4) due not more
than sixty (60) days past the date incurred and paid on or prior to such date,
and/or (C) financing leases and purchase money indebtedness incurred in the
ordinary course of business relating to Personal Property on commercially
reasonable terms and conditions; provided however, the aggregate amount of the
indebtedness described in (B) and (C) shall not exceed at any time three percent
(3%) of the outstanding principal amount of the Note;

 

(viii)        permit its records, books of account, bank accounts, financial
statements and accounting records (including with respect to financial position,
assets, liabilities, net worth and operating results) to be shown on the
financial statements of any holder of a beneficial interest in Borrower unless
such financial statements shall contain a footnote indicating that Borrower is a
separate legal entity and the assets of Borrower are not available as collateral
to creditors of such holder;

 

(ix)           enter into any contract or agreement with any general partner,
member, shareholder, principal, guarantor of the obligations of Borrower, or any
Affiliate of the foregoing, except upon terms and conditions that are
intrinsically fair, commercially reasonable and substantially similar to those
that would be available on an arm’s-length basis with unaffiliated third
parties;

 

31

--------------------------------------------------------------------------------


 

(x)            maintain its assets in such a manner that it will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;

 

(xi)           assume or guarantee the debts of any other Person, hold itself
out to be responsible for the debts of any other Person, or otherwise pledge its
assets for the benefit of any other Person or hold out its credit as being
available to satisfy the obligations of any other Person;

 

(xii)          make any loans or advances to any Person;

 

(xiii)         fail to file its own tax returns or files a consolidated federal
income tax return with any Person (unless prohibited or required, as the case
may be, by applicable Legal Requirements);

 

(xiv)        fail either to hold itself out to the public as a legal entity
separate and distinct from any other Person or to conduct its business solely in
its own name or fail to correct any known misunderstanding regarding its
separate identity;

 

(xv)         fail to maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations (provided that Borrower’s failure to do so
solely because of a shortfall in cash flow derived from the operation of the
Property shall not, by itself, constitute a breach of this covenant);

 

(xvi)        Without the unanimous written consent of all of its members, as
applicable, and the written consent of 100% of the managers of Borrower (a) file
or consent to the filing of any petition, either voluntary or involuntary, to
take advantage of any Creditors Rights Laws, (b) seek or consent to the
appointment of a receiver, liquidator or any similar official, (c) take any
action that might cause such entity to become insolvent, or (d) make an
assignment for the benefit of creditors;

 

(xvii)       fail to allocate shared expenses (including, without limitation,
shared office space and services performed by an employee of an Affiliate) among
the Persons sharing such expenses and to use separate stationery, invoices and
checks;

 

(xviii)      fail to remain solvent or pay its own liabilities (including,
without limitation, salaries of its own employees) only from its own funds
(provided that Borrower’s failure to do so solely because of a shortfall in cash
flow derived from the operation of the Property shall not, by itself, constitute
a breach of this covenant);

 

(xix)         acquire obligations or securities of its partners, members,
shareholders or other affiliates, as applicable;

 

(xx)          violate or cause to be violated the assumptions made with respect
to Borrower, Manager (if applicable) and their respective direct and/or indirect
owners in any opinion letter pertaining to substantive consolidation delivered
to Lender in connection with the Loan; or

 

32

--------------------------------------------------------------------------------


 

(xxi)         fail to maintain a sufficient number of employees in light of its
contemplated business operations.

 

(b)           The limited liability company agreement of Borrower (the “LLC
Agreement”) shall provide that (i) upon the occurrence of any event that causes
the sole member of Borrower (“Member”) to cease to be the member of Borrower
(other than (A) upon an assignment by Member of all of its limited liability
company interest in Borrower and the admission of the transferee in accordance
with the Loan Documents and the LLC Agreement, or (B) the resignation of Member
and the admission of an additional member of Borrower in accordance with the
terms of the Loan Documents and the LLC Agreement), any such Person acting as
additional member of Borrower in accordance with the terms of the Loan Documents
and the LLC Agreement shall, without any action of any other Person and
simultaneously with the Member ceasing to be the member of Borrower,
automatically be admitted to Borrower (“Special Member”) and shall continue
Borrower without dissolution and (ii) Special Member may not resign from
Borrower or transfer its rights as Special Member unless a successor Special
Member has been admitted to Borrower as Special Member in accordance with
requirements of Delaware law. The LLC Agreement shall further provide that (i)
Special Member shall automatically cease to be a member of Borrower upon the
admission to Borrower of a substitute Member, (ii) Special Member shall be a
member of Borrower that has no interest in the profits, losses and capital of
Borrower and has no right to receive any distributions of Borrower assets, (iii)
pursuant to Section 18-301 of the Delaware Limited Liability Company Act (the
“Act”), Special Member shall not be required to make any capital contributions
to Borrower and shall not receive a limited liability company interest in
Borrower, (iv) Special Member, in its capacity as Special Member, may not bind
Borrower and (v) except as required by any mandatory provision of the Act,
Special Member, in its capacity as Special Member, shall have no right to vote
on, approve or otherwise consent to any action by, or matter relating to,
Borrower, including, without limitation, the merger, consolidation or conversion
of Borrower; provided, however, such prohibition shall not limit the obligations
of Special Member to vote on such matters required by the Loan Documents or the
LLC Agreement.  In order to implement the admission to Borrower of Special
Member, Special Member shall execute a counterpart to the LLC Agreement. Prior
to its admission to Borrower as Special Member, Special Member shall not be a
member of Borrower.

 

Upon the occurrence of any event that causes the Member to cease to be a member
of Borrower, to the fullest extent permitted by law, the personal representative
of Member shall, within ninety (90) days after the occurrence of the event that
terminated the continued membership of Member in Borrower, agree in writing (i)
to continue Borrower and (ii) to the admission of the personal representative or
its nominee or designee, as the case may be, as a substitute member of Borrower,
effective as of the occurrence of the event that terminated the continued
membership of Member of Borrower in Borrower. Any action initiated by or brought
against Member or Special Member under any Creditors Rights Laws shall not cause
Member or Special Member to cease to be a member of Borrower and upon the
occurrence of such an event, the business of Borrower shall continue without
dissolution. The LLC Agreement shall provide that each of Member and Special
Member waives any right it might have to agree in writing to dissolve Borrower
upon the occurrence of any action initiated by or brought against Member or
Special Member under any Creditors Rights Laws, or the occurrence of an event
that causes Member or Special Member to cease to be a member of Borrower.

 

33

--------------------------------------------------------------------------------


 

Section 6.2.     Change of Name, Identity or Structure

 

Borrower shall not change or permit to be changed (a) Borrower’s name, (b)
Borrower’s identity (including its trade name or names), (c) Borrower’s
principal place of business set forth on the first page of this Agreement, (d)
the corporate, partnership or other organizational structure of Borrower, or
Borrower Principal, (e) Borrower’s state of organization, or (f) Borrower’s
organizational identification number, without in each case notifying Lender of
such change in writing at least thirty (30) days prior to the effective date of
such change and, in the case of a change in Borrower’s structure, without first
obtaining the prior written consent of Lender.  In addition, Borrower shall not
change or permit to be changed any organizational documents of Borrower if such
change would adversely impact the covenants set forth in Section 6.1 and Section
6.4 hereof. Borrower authorizes Lender to file any financing statement or
financing statement amendment required by Lender to establish or maintain the
validity, perfection and priority of the security interest granted herein. At
the request of Lender, Borrower shall execute a certificate in form satisfactory
to Lender listing the trade names under which Borrower intends to operate the
Property, and representing and warranting that Borrower does business under no
other trade name with respect to the Property. If Borrower does not now have an
organizational identification number and later obtains one, or if the
organizational identification number assigned to Borrower subsequently changes,
Borrower shall promptly notify Lender of such organizational identification
number or change. Nothing in this Section 6.2 shall be deemed to restrict, any
express rights granted to Borrower under Article 7 hereof.

 

Section 6.3.     Business and Operations

 

Borrower will qualify to do business and will remain in good standing under the
laws of the State as and to the extent the same are required for the ownership,
maintenance, management and operation of the Property.

 

Section 6.4.     Intentionally Omitted

 

ARTICLE 7
NO SALE OR ENCUMBRANCE

 

Section 7.1.     Transfer Definitions

 

For purposes of this Article 7 an “Affiliated Manager” shall mean any managing
agent in which Borrower, Borrower Principal, or any affiliate of such entities
has, directly or indirectly, any legal, beneficial or economic interest;
“Control” shall mean the power to direct the management and policies of a
Restricted Party, directly or indirectly, whether through the ownership of
voting securities or other beneficial interests, by contract or otherwise;
“Restricted Party” shall mean Borrower, Borrower Principal, any Affiliated
Manager, or any shareholder, partner, member or non-member manager, or any
direct or indirect legal or beneficial owner of Borrower, Borrower Principal,
any Affiliated Manager or any non-member manager; and a “Sale or Pledge” shall
mean a voluntary or involuntary sale, conveyance, mortgage, grant, bargain,
encumbrance, pledge, assignment, grant of any options with respect to, or any
other transfer or disposition of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) of a legal or beneficial interest.

 

34

--------------------------------------------------------------------------------


 

Section 7.2.     No Sale/Encumbrance

 

(a)           Borrower shall not cause or permit a Sale or Pledge of the
Property or any part thereof or any legal or beneficial interest therein nor
permit a Sale or Pledge of an interest in any Restricted Party (in each case, a
“Prohibited Transfer”), other than pursuant to the American Express Lease,
without the prior written consent of Lender.

 

(b)           A Prohibited Transfer shall include, but not be limited to, (i) an
installment sales agreement wherein Borrower agrees to sell the Property or any
part thereof for a price to be paid in installments; (ii) an agreement by
Borrower leasing all or a substantial part of the Property for other than actual
occupancy by a space tenant thereunder or a sale, assignment or other transfer
of, or the grant of a security interest in, Borrower’s right, title and interest
in and to any Leases or any Rents; (iii) if a Restricted Party is a corporation,
any merger, consolidation or Sale or Pledge of such corporation’s stock or the
creation or issuance of new stock in one or a series of transactions; (iv) if a
Restricted Party is a limited or general partnership or joint venture, any
merger or consolidation or the change, removal, resignation or addition of a
general partner or the Sale or Pledge of the partnership interest of any general
or limited partner or any profits or proceeds relating to such partnership
interests or the creation or issuance of new partnership interests; (v) if a
Restricted Party is a limited liability company, any merger or consolidation or
the change, removal, resignation or addition of a managing member or non-member
manager (or if no managing member, any member) or the Sale or Pledge of the
membership interest of any member or any profits or proceeds relating to such
membership interest; (vi) if a Restricted Party is a trust or nominee trust, any
merger, consolidation or the Sale or Pledge of the legal or beneficial interest
in a Restricted Party or the creation or issuance of new legal or beneficial
interests; or (vii) the removal or the resignation of the Manager (including,
without limitation, an Affiliated Manager) other than in accordance with Section
5.14.

 

Section 7.3.     Permitted Transfers

 

Notwithstanding the provisions of Section 7.2, the following transfers shall not
be deemed to be a Prohibited Transfer: (a) a transfer by devise or descent or by
operation of law upon the death of a member, partner or shareholder of a
Restricted Party, so long as Borrower delivers notice to Lender as soon as
practicable thereafter and that such Restricted Party is promptly reconstituted,
if applicable, following the death of such member, partner or shareholder and
there is no change in Control of such Restricted Party as a result of such
transfer; (b) the Sale or Pledge, in one or a series of related transactions, of
not more than forty-nine percent (49%) of the stock, limited partnership
interests or non-managing membership interests (as the case may be) in a
Restricted Party; provided, however, no such transfers, shall result in a change
in Control in the Restricted Party or change in control of the Property, and as
a condition to each such transfer, Lender shall receive not less than thirty
(30) days prior written notice of such proposed transfer. Notwithstanding the
foregoing, any one or more of the transfers that results in any Person owning in
excess of forty-nine percent (49%) of the ownership interest in a Restricted
Party shall comply with the requirements of Section 7.4.

 

35

--------------------------------------------------------------------------------


 

Section 7.4.     Lender’s Rights

 

Lender reserves the right to condition the consent to a Prohibited Transfer
requested hereunder upon (a) a modification of the terms hereof and an
assumption of the Note and the other Loan Documents as so modified by the
proposed Prohibited Transfer, (b) receipt of payment of a transfer fee equal to
one percent (1%) of the outstanding principal balance of the Loan and all of
Lender’s expenses incurred in connection with such Prohibited Transfer, (c)
receipt of written confirmation from the Rating Agencies that the Prohibited
Transfer will not result in a downgrade, withdrawal or qualification of the
initial, or if higher, then current ratings issued in connection with a
Securitization, or if a Securitization has not occurred, any ratings to be
assigned in connection with a Securitization, (d) the proposed transferee’s
continued compliance with the covenants set forth in this Agreement (including,
without limitation, the covenants in Article 6) and the other Loan Documents,
(e) a new manager for the Property and a new management agreement satisfactory
to Lender, and (f) the satisfaction of such other conditions and/or legal
opinions as Lender shall determine in its sole discretion to be in the interest
of Lender.  All expenses incurred by Lender shall be payable by Borrower whether
or not Lender consents to the Prohibited Transfer. Lender shall not be required
to demonstrate any actual impairment of its security or any increased risk of
default hereunder in order to declare the Debt immediately due and payable upon
a Prohibited Transfer made without Lender’s consent. This provision shall apply
to each and every Prohibited Transfer, whether or not Lender has consented to
any previous Prohibited Transfer. In the event an opinion letter pertaining to
substantive consolidation was delivered to Lender and the Rating Agencies in
connection with the closing of the Loan, and if any Sale or Pledge permitted
under this Article 7 results in any Person and its Affiliates owning in excess
of forty-nine percent (49%) of the ownership interests in a Restricted Party,
Borrower shall, prior to such transfer, and in addition to any other requirement
for Lender consent contained herein, deliver a revised substantive
non-consolidation opinion letter to Lender reflecting such Prohibited Transfer,
which opinion shall be in form, scope and substance acceptable in all respects
to Lender and the Rating Agencies.

 

Section 7.5.     Assumption

 

Notwithstanding the foregoing provisions of this Article 7, following the date
which is six (6) months from the Closing Date, Lender shall not unreasonably
withhold consent to a transfer of the Property in its entirety to, and the
related assumption of the Loan by, any Person (a “Transferee”) provided that
each of the following terms and conditions are satisfied:

 

(a)           no Default or Event of Default has occurred;

 

(b)           Borrower shall have (i) delivered written notice to Lender of the
terms of such prospective transfer not less than forty-five (45) days before the
date on which such transfer is scheduled to close and, concurrently therewith,
all such information concerning the proposed Transferee as Lender shall
reasonably require and (ii) paid to Lender a non-refundable processing fee in
the amount of $10,000. Lender shall have the right to approve or disapprove the
proposed transfer based on its then current underwriting and credit requirements
for similar loans secured by similar properties which loans are sold in the
secondary market, such approval not to be unreasonably withheld. In determining
whether to give or withhold its approval of the proposed transfer, Lender shall
consider the experience and track record of Transferee and its principals in
owning and operating facilities similar to the Property, the financial strength
of Transferee and its principals, the general business standing of Transferee
and its principals and

 

36

--------------------------------------------------------------------------------


 

Transferee’s and its principals’ relationships and experience with contractors,
vendors, tenants, lenders and other business entities; provided, however, that,
notwithstanding Lender’s agreement to consider the foregoing factors in
determining whether to give or withhold such approval, such approval shall be
given or withheld based on what Lender determines to be commercially reasonable
and, if given, may be given subject to such conditions as Lender may deem
reasonably appropriate;

 

(c)           Borrower shall have paid to Lender, concurrently with the closing
of such transfer, (i) a non-refundable assumption fee in an amount equal to one
percent (1.0%) of the then outstanding principal balance of the Note, and (ii)
all out-of-pocket costs and expenses, including reasonable attorneys’ fees,
incurred by Lender in connection with the transfer;

 

(d)           (i) Transferee shall have assumed and agreed to pay the Debt as
and when due subject to the provisions of Article 15 hereof and, prior to or
concurrently with the closing of such transfer, Transferee and its constituent
partners, members or shareholders as Lender may require, shall have executed,
without any cost or expense to Lender, such documents and agreements as Lender
shall reasonably require to evidence and effectuate said assumption and (ii) if
required by Lender, a Person affiliated with Transferee and acceptable to Lender
shall have assumed the obligations of Borrower Principal under the Loan
Documents with respect to all acts and events occurring or arising after the
transfer of the Property pursuant to this Section 7.5;

 

(e)           Borrower and Transferee, without any cost to Lender, shall furnish
any information requested by Lender for the preparation of, and shall authorize
Lender to file, new financing statements and financing statement amendments and
other documents to the fullest extent permitted by applicable law, and shall
execute any additional documents reasonably requested by Lender;

 

(f)            Borrower shall have delivered to Lender, without any cost or
expense to Lender, such endorsements to Lender’s Title Insurance Policy insuring
that fee simple or leasehold title to the Property, as applicable, is vested in
Transferee (subject to Permitted Encumbrances), hazard insurance endorsements or
certificates and other similar materials as Lender may deem necessary at the
time of the transfer, all in form and substance satisfactory to Lender;

 

(g)           Transferee shall have furnished to Lender, if Transferee is a
corporation, partnership, limited liability company or other entity, all
appropriate papers evidencing Transferee’s organization and good standing, and
the qualification of the signers to execute the assumption of the Debt, which
papers shall include certified copies of all documents relating to the
organization and formation of Transferee and of the entities, if any, which are
partners or members of Transferee. Transferee and such constituent partners,
members or shareholders of Transferee (as the case may be), as Lender shall
require, shall comply with the covenants set forth in Article 6 hereof;

 

(h)           Transferee shall assume the obligations of Borrower under any
Management Agreement or provide a new management agreement with a new manager
which meets with the requirements of Section 5.14 hereof and assign to Lender as
additional security such new management, agreement;

 

37

--------------------------------------------------------------------------------


 

(i)            Transferee shall furnish an opinion of counsel satisfactory to
Lender and its counsel (A) that Transferee’s formation documents provide for the
matters described in subparagraph (g) above, (B) that the assumption of the Debt
has been duly authorized, executed and delivered, and that the Note, the
Mortgage, this Agreement, the assumption agreement and the other Loan Documents
are valid, binding and enforceable against Transferee in accordance with their
terms, (C) that Transferee and any entity which is a controlling stockholder,
member or general partner of Transferee, have been duly organized, and are in
existence and good standing, and (E) with respect to such other matters as
Lender may reasonably request;

 

(j)            if required by Lender, Lender shall have received confirmation in
writing from the Rating Agencies that rate the Securities to the effect that the
transfer will not result in a qualification, downgrade or withdrawal of any
rating initially assigned or to be assigned to the Securities;

 

(k)           Borrower’s obligations under the contract of sale pursuant to
which the transfer is proposed to occur shall expressly be subject to the
satisfaction of the terms and conditions of this Section 7.5; and

 

(l)            Transferee shall, prior to such transfer, deliver a substantive
non-consolidation opinion to Lender, which opinion shall be in form, scope and
substance acceptable in all respects to Lender and the Rating Agencies.

 

A consent by Lender with respect to a transfer of the Property in its entirety
to, and the related assumption of the Loan by, a Transferee pursuant to this
Section 7.5 shall not be construed to be a waiver of the right of Lender to
consent to any subsequent Sale or Pledge of the Property.  Upon the transfer of
the Property pursuant to this Section 7.5, Borrower and Borrower Principal shall
be relieved of all liability under the Loan Documents for acts, events,
conditions, or circumstances occurring or arising after the date of such
transfer, except to the extent that such acts, events, conditions, or
circumstances are the proximate result of acts, events, conditions, or
circumstances that existed prior to the date of such transfer, whether or not
discovered prior or subsequent to the date of such transfer.

 

Section 7.6.     Assumption by Inland Permitted Transferee

 

Notwithstanding the foregoing provisions of this Article 7, Borrower shall be
permitted to transfer the Property in its entirety to, provided the Loan is
simultaneously assumed by, an Inland Permitted Transferee, and provided further
that each of the following terms and conditions is satisfied:

 

(a)           no Default or Event of Default has occurred;

 

(b)           Borrower shall have delivered written notice to Lender of the
terms of such prospective transfer not less than forty-five (45) days before the
date on which such transfer is scheduled to close and, concurrently therewith,
all such information concerning the proposed Transferee as Lender shall
reasonably require;

 

(c)           Borrower shall have paid to Lender all out-of-pocket costs and
expenses, including reasonable attorneys’ fees, incurred by Lender in connection
with the transfer;

 

38

--------------------------------------------------------------------------------


 

(d)           such Inland Permitted Transferee assumes and agrees to pay the
Debt as and when due subject to the provisions of Article 15 hereof and, prior
to or concurrently with the closing of such transfer, such Inland Permitted
Transferee and its constituent partners, members or shareholders as Lender may
require, shall execute, without any cost or expense to Lender, such documents
and agreements as Lender shall reasonably require to evidence and effectuate
said assumption;

 

(e)           Borrower and such Inland Permitted Transferee, without any cost to
Lender, shall furnish any information requested by Lender for the preparation
of, and shall authorize Lender to file, new financing statements and financing
statement amendments and other documents to the fullest extent permitted by
applicable law, and shall execute any additional documents reasonably requested
by Lender;

 

(f)            Borrower shall have delivered to Lender, without any cost or
expense to Lender, endorsements to Lender’s Title Insurance Policy insuring that
fee simple title to the Property is vested in such Inland Permitted Transferee
(subject to Permitted Encumbrances), hazard insurance endorsements or
certificates and other similar materials as Lender may deem necessary at the
time of the transfer, all in form and substance satisfactory to Lender;

 

(g)           such Inland Permitted Transferee shall have furnished to Lender,
if such Inland Permitted Transferee is a corporation, partnership, limited
liability company or other entity, all appropriate papers evidencing
Transferee’s organization and good standing, and the qualification of the
signers to execute the assumption of the Debt, which papers shall include
certified copies of all documents relating to the organization and formation of
Transferee and of the entities, if any, which are partners or members of
Transferee. Transferee and such constituent partners, members or shareholders of
Transferee (as the case may be), as Lender shall require, shall comply with the
covenants set forth in Article 6 hereof, provided, however, that, (i) if such
Inland Permitted Transferee is a limited partnership or a limited liability
company (with more than one member), Lender may require that the general partner
or managing member of such Inland Permitted Transferee also comply with the
covenants set Forth in Article 6, as modified to state that such general partner
or managing member holds an interest in the Inland Permitted Transferee rather
than an interest in the Property or (ii) if such Inland Permitted Transferee is
a single member limited liability company, the state of organization of such
entity must be Delaware and the organizational documents must provide for a
springing member upon the bankruptcy or dissolution of the sole member;

 

(h)           such Inland Permitted Transferee shall assume the obligations of
Borrower under any Management Agreement or provide a new management agreement
with a new manager which meets with the requirements of Section 5.14 hereof and
assign to Lender as additional security such new management agreement;

 

(i)            Transferee shall furnish an opinion of counsel satisfactory to
Lender and its counsel (A) that Transferee’s formation documents provide for the
matters described in subparagraph (g) above, (B) that the assumption of the Debt
has been duly authorized, executed and delivered, and that the Note, the
Mortgage, this Agreement, the assumption agreement and the other Loan Documents
are valid, binding and enforceable against Transferee in accordance with their
terms, (C) that Transferee and any entity which is a controlling stockholder,
member

 

39

--------------------------------------------------------------------------------


 

or general partner of Transferee, have been duly organized, and are in existence
and good standing, and (E) with respect to such other matters as Lender may
reasonably request, including, without limitation, customary single member
limited liability company opinions in the event that such Inland Permitted
Transferee is a Delaware limited liability company; and

 

(j)            in the event a substantive non-consolidation opinion was required
in connection with the closing of the Loan, Transferee shall, prior to such
transfer, deliver a substantive non-consolidation opinion to Lender, which
opinion shall be in form, scope and substance acceptable in all respects to
Lender and the Rating Agencies.

 

A consent by Lender with respect to a transfer of the Property in its entirety
to, and the related assumption of the Loan by, a Transferee pursuant to this
Section 7.6 shall not be construed to be a waiver of the right of Lender to
consent to any subsequent Sale or Pledge of the Property.

 

ARTICLE 8
INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

 

Section 8.1.     Insurance

 

(a)           Subject to the provisions of paragraph (g) of this Section 8.1,
Borrower shall obtain and maintain, or cause American Express to maintain,
insurance for Borrower and the Property providing at least the following
coverages:

 

(i)            comprehensive “special causes of loss” form of insurance (or its
equivalent) on the Improvements and the Personal Property (A) in an amount equal
to not less than one hundred percent (100%) of the “Full Replacement Cost,”
which for purposes of this Agreement shall mean actual replacement value
(exclusive of costs of excavations, foundations, underground utilities and
footings) with a waiver of depreciation; (B) written on a replacement cost basis
and containing either an agreed amount endorsement with respect to the
Improvements and Personal Property or a waiver of all co-insurance provisions;
(C) providing for no deductible in excess of $10,000 for all such insurance
coverage; (D) at all times insuring against at least those hazards that are
commonly insured against under a “special causes of loss” form of policy, as the
same shall exist on the date hereof, and together with any increase in the scope
of coverage provided under such form after the date hereof; and (E) if any of
the Improvements or the use of the Property shall at any time constitute legal
non-conforming structures or uses, providing coverage for contingent liability
from Operation of Building Laws, Demolition Costs and Increased Cost of
Construction Endorsements and containing an “Ordinance or Law Coverage” or
“Enforcement” endorsement. In addition, Borrower shall obtain: (y) if any
portion of the improvements is currently or at any time in the future located in
a “special flood hazard area” designated by the Federal Emergency Management
Agency, flood hazard insurance in an amount equal to the maximum amount of such
insurance available under the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Reform Act of
1994, as each may be amended; and (z) earthquake insurance in amounts and in
form and substance reasonably satisfactory to Lender in the event the Property
is located in an area with a high degree of seismic risk, provided that the
insurance pursuant to

 

40

--------------------------------------------------------------------------------


 

clauses (y) and (z) hereof shall be on terms consistent with the special causes
of loss form required under this subsection (i);

 

(ii)           commercial general liability insurance against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Property, with such insurance (A) to be on the so-called “occurrence”
form with a general aggregate limit of not less than $2,000,000 and a per
occurrence limit of not less than $1,000,000; (B) to continue at not less than
the aforesaid limit until required to be changed by Lender in writing by reason
of changed economic conditions making such protection inadequate; and (C) to
cover at least the following hazards: (1) premises and operations; (2) products
and completed operations; (3) independent contractors; (4) blanket contractual
liability; and (5) contractual liability covering the indemnities contained in
Article 12 and Article 14 hereof to the extent the same is available;

 

(iii)          if the rating of American Express issued by the Rating Agencies
falls below the Trigger Rating, loss of rents insurance or business income
insurance, as applicable, (A) with loss payable to Lender; (B) covering all
risks required to be covered by the insurance provided for in subsection (i)
above; and (C) which provides that after the physical loss to the Improvements
and Personal Property occurs, the loss of rents or income, as applicable, will
be insured until such rents or income, as applicable, either returns to the same
level that existed prior to the loss or the expiration of twelve (12) months,
whichever first occurs, and notwithstanding that the policy may expire prior to
the end of such period; and (D) which contains an extended period of indemnity
endorsement which provides that after the physical loss to the Improvements and
Personal Property has been repaired, the continued loss of income will be
insured until such income either returns to the same level it was at prior to
the loss, or the expiration of twelve (12) months from the date that the
Property is repaired or replaced and operations are resumed, whichever first
occurs, and notwithstanding that the policy may expire prior to the end of such
period. The amount of such loss of rents or business income insurance, as
applicable, shall be determined prior to the date hereof and at least once each
year thereafter based on Borrower’s reasonable estimate of the gross income from
the Property for the succeeding period of coverage required above. All proceeds
payable to Lender pursuant to this subsection shall be held by Lender and shall
be applied to the obligations secured by the Loan Documents from time to time
due and payable hereunder and under the Note; provided, however, that nothing
herein contained shall be deemed to relieve Borrower of its obligations to pay
the obligations secured by the Loan Documents on the respective dates of payment
provided for in the Note, this Agreement and the other Loan Documents except to
the extent such amounts are actually paid out of the proceeds of such loss of
rents or business income insurance, as applicable;

 

(iv)          at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements, and only if the
Property coverage form does not otherwise apply, (A) owner’s contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the above mentioned commercial general liability insurance
policy; and (B) the insurance provided for in subsection (i) above written in a
so-called Builder’s Risk Completed Value form (1) on a non-reporting basis, (2)
against “special causes of loss” insured against pursuant to

 

41

--------------------------------------------------------------------------------


 

subsection (i) above, (3) including permission to occupy the Property, and (4)
with an agreed amount endorsement waiving co-insurance provisions;

 

(v)           workers’ compensation, subject to the statutory limits of the
State, and employer’s liability insurance in respect of any work or operations
on or about the Property, or in connection with the Property or its operation
(if applicable);

 

(vi)          comprehensive boiler and machinery insurance, if applicable, in
amounts as shall be reasonably required by Lender on terms consistent with the
commercial property insurance policy required under subsection (i) above;

 

(vii)         excess liability insurance in an amount not less than $75,000,000
per occurrence on terms consistent with the commercial general liability
insurance required under subsection (ii) above; and

 

(viii)        upon sixty (60) days’ written notice, such other reasonable
insurance and in such reasonable amounts as Lender from time to time may
reasonably request against such other insurable hazards which at the time are
commonly insured against for property similar to the Property located in or
around the region in which the Property is located.

 

With respect to the policies required to be maintained pursuant to clauses (i)
through (viii) above, Borrower shall use commercially reasonable efforts,
consistent with those of prudent owners of institutional quality commercial real
estate, to maintain insurance against Losses resulting from acts of terrorism.

 

(b)           All insurance provided for in Section 8.1(a) shall be obtained
under valid and enforceable policies (collectively, the “Policies” or in the
singular, the “Policy”), and shall be subject to the approval of Lender as to
insurance companies, amounts, deductibles, loss payees and insureds. The
Policies shall be issued by financially sound and responsible insurance
companies authorized to do business in the State and having a claims paying
ability rating of “A-” or better by S&P (or such other ratings approved by
Lender) and/or a general policy rating of “A” or better and a financial class of
VIII or better by A.M. Best Company, Inc. The Policies described in Section
8.1(a) shall designate Lender and its successors and assigns as additional
insureds, mortgagees and/or loss payee as deemed appropriate by Lender. To the
extent such Policies are not available as of the Closing Date, Borrower shall
deliver to Lender prior to the Closing Date an Acord 28 or similar certificate
of insurance evidencing the coverages and amounts required hereunder and, upon
request of Lender as soon as available after the Closing Date, certified copies
of all Policies.  Not less than ten (10) days prior to the expiration dates of
any insurance coverage in place with respect to the Property, Borrower shall
deliver to Lender an Acord 28 or similar certificate, accompanied by evidence
satisfactory to Lender of payment of the premiums due in connection therewith
(the “Insurance Premiums”), and, as soon as available thereafter, certified
copies of all renewal Policies.

 

(c)           Any blanket insurance Policy shall specifically allocate to the
Property the amount of coverage from time to time required hereunder and shall
otherwise provide the same protection as would a separate Policy insuring only
the Property in compliance with the provisions of Section 8.1(a).

 

42

--------------------------------------------------------------------------------


 

(d)           All Policies provided for or contemplated by Section 8.1(a),
except for the Policy referenced in Section 8.1(a)(v), shall name Borrower as
the insured and Lender as the additional insured, as its interests may appear,
and in the case of property damage, boiler and machinery, flood and earthquake
insurance, shall contain a so-called New York standard non-contributing
mortgagee clause in favor of Lender providing that the loss thereunder shall be
payable to Lender.

 

(e)           All Policies provided for in Section 8.1(a) shall contain clauses
or endorsements to the effect that:

 

(i)            no act or negligence of Borrower, or anyone acting for Borrower,
or of any Tenant or other occupant, or failure to comply with the provisions of
any Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

 

(ii)           the Policies shall not be materially changed (other than to
increase the coverage provided thereby) or canceled by the insurer without at
least thirty (30) days’ (ten (10) days’ in the case of non-payment of premium)
prior written notice to Lender and any other party named therein as an
additional insured;

 

(iii)          the issuers thereof shall give written notice to Lender if the
Policies have not been renewed thirty (30) days prior to its expiration; and

 

(iv)          Lender shall not be liable for any Insurance Premiums thereon or
subject to any assessments thereunder.

 

(f)            if at any time Lender is not in receipt of written evidence that
all insurance required hereunder is in full force and effect, Lender shall have
the right, without notice to Borrower, to take such action as Lender deems
necessary to protect its interest in the Property, including, without
limitation, obtaining such insurance coverage as Lender in its sole discretion
deems appropriate. All premiums incurred by Lender in connection with such
action or in obtaining such insurance and keeping it in effect shall be paid by
Borrower to Lender upon demand and, until paid, shall be secured by the Mortgage
and shall bear interest at the Default Rate.

 

(g)           Notwithstanding any other provision hereof to the contrary, Lender
acknowledges that so long as no American Express Lease Default has occurred,
Borrower shall not be required to obtain the insurance coverages set forth in
paragraphs (a)(i) through (viii) if (x) Guarantor (or American Express if there
is no Guarantor) is a self-insurer and maintains a rating issued by the Rating
Agencies of not less than the Trigger Rating or (y) American Express maintains
insurance with coverages and carriers in compliance with the terms of the
American Express Lease.

 

Section 8.2.     Casualty

 

If the Property shall be damaged or destroyed, in whole or in part, by fire or
other casualty (a “Casualty”), Borrower shall give prompt notice of such damage
to Lender and shall promptly commence and diligently prosecute the Restoration
of the Property in accordance with

 

43

--------------------------------------------------------------------------------


 

Section 8.4, whether or not Lender makes any Net Proceeds available pursuant to
Section 8.4. Borrower shall pay all costs of such Restoration whether or not
such costs are covered by insurance. Lender may, but shall not be obligated to
make proof of loss if not made promptly by Borrower.  Borrower shall adjust all
claims for Insurance Proceeds in consultation with, and approval of, Lender;
provided, however, if an Event of Default has occurred and is continuing, Lender
shall have the exclusive right to participate in the adjustment of all claims
for Insurance Proceeds.

 

Section 8.3.     Condemnation

 

Borrower shall promptly give Lender notice of the actual or threatened
commencement of any proceeding for the Condemnation of the Property of which
Borrower has knowledge and shall deliver to Lender copies of any and all papers
served in connection with such proceedings. Lender may participate in any such
proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation. Borrower shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings. Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including but not
limited to any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Note.
If the Property or any portion thereof is taken by a condemning authority,
Borrower shall promptly commence and diligently prosecute the Restoration of the
Property and otherwise comply with the provisions of Section 8.4, whether or not
Lender makes any Net Proceeds available pursuant to Section 8.4. If the Property
is sold, through foreclosure or otherwise, prior to the receipt by Lender of the
Award, Lender shall have the right, whether or not a deficiency judgment on the
Note shall have been sought, recovered or denied, to receive the Award, or a
portion thereof sufficient to pay the Debt. So long as no American Express Lease
Default has occurred, the payment and allocation of any Awards shall be governed
by the American Express Lease.

 

Section 8.4.     Restoration

 

The following provisions shall apply in connection with the Restoration of the
Property:

 

(a)           If the Net Proceeds shall be less than $50,000 and the costs of
completing the Restoration shall be less than $50,000, the Net Proceeds will be
disbursed by Lender to Borrower upon receipt, provided that all of the
conditions set forth in Section 8.4(b)(i) are met and Borrower delivers to
Lender a written undertaking to expeditiously commence and to satisfactorily
complete with due diligence the Restoration in accordance with the terms of this
Agreement.

 

(b)           If the Net Proceeds are equal to or greater than $50,000 or the
costs of completing the Restoration are equal to or greater than $50,000, Lender
shall make the Net Proceeds

 

44

--------------------------------------------------------------------------------


 

available for the Restoration in accordance with the provisions of this Section
8.4. The term “Net Proceeds” for purposes of this Section 8.4 shall mean: (i)
the net amount of all insurance proceeds received by Lender pursuant to Section
8.1(a)(i), (iv), (vi) and (viii) as a result of a Casualty, after deduction of
its reasonable costs and expenses (including, but not limited to, reasonable
counsel fees), if any, in collecting the same (“Insurance Proceeds”), or (ii)
the net amount of the Award as a result of a Condemnation, after deduction of
its reasonable costs and expenses (including, but not limited to, reasonable
counsel fees), if any, in collecting the same (“Condemnation Proceeds”),
whichever the case may be.

 

(i)            The Net Proceeds shall be made available to Borrower for
Restoration provided that each of the following conditions are met:

 

(A)          no Event of Default shall have occurred and be continuing;

 

(B)           (1) in the event the Net Proceeds are Insurance Proceeds, less
than thirty percent (30%) of the total floor area of the Improvements on the
Property has been damaged, destroyed or rendered unusable as a result of a
Casualty, or (2) in the event the Net Proceeds are Condemnation Proceeds, less
than ten percent (10%) of the land constituting the Property is taken, such land
is located along the perimeter or periphery of the Property, and no portion of
the Improvements is located on such land;

 

(C)           The American Express Lease shall remain in full force and effect
during and after completion of the Restoration without abatement of Rent;

 

(D)          Borrower shall commence the Restoration as soon as reasonably
practicable (but in no event later than sixty (60) days after such Casualty or
Condemnation, whichever the case may be, occurs) and shall diligently pursue the
same to satisfactory completion;

 

(E)           Lender shall be satisfied that any operating deficits, including
all scheduled payments under the Note, which will be incurred with respect to
the Property as a result of the occurrence of any such Casualty or Condemnation,
whichever the case may be, will be covered out of the insurance coverage
referred to in

Section 8.1(a)(iii) above;

 

(F)           Lender shall be satisfied that the Restoration will be completed
on or before the earliest to occur of (1) six (6) months prior to the Maturity
Date, (2) the earliest date required for such completion under the terms of any
Leases or material agreements affecting the Property, (3) such time as may be
required under applicable zoning law, ordinance, rule or regulation, or (4) the
expiration of the insurance coverage referred to in Section 8.1(a)(iii);

 

(G)           the Property and the use thereof after the Restoration will be in
compliance with and permitted under all Legal Requirements;

 

45

--------------------------------------------------------------------------------


 

(H)          the Restoration shall be done and completed by Borrower in an
expeditious and diligent fashion and in compliance with all applicable Legal
Requirements;

 

(I)            such Casualty or Condemnation, as applicable, does not result in
the loss of access to the Property or the Improvements;

 

(J)            Borrower shall deliver, or cause to be delivered, to Lender a
signed detailed budget approved in writing by Borrower’s architect or engineer
stating the entire cost of completing the Restoration, which budget shall be
acceptable to Lender; and

 

(K)          the Net Proceeds together with any cash or cash equivalent
deposited by Borrower with Lender are sufficient in Lender’s reasonable judgment
to cover the cost of the Restoration.

 

(ii)           The Net Proceeds shall be held by Lender until disbursements
commence, and, until disbursed in accordance with the provisions of this Section
8.4, shall constitute additional security for the Debt and other obligations
under the Loan Documents. The Net Proceeds shall be disbursed by Lender to, or
as directed by, Borrower from time to time during the course of the Restoration,
upon receipt of evidence satisfactory to Lender that (A) all the conditions
precedent to such advance, including those set forth in Section 8.4(b)(i), have
been satisfied, (B) all materials installed and work and labor performed (except
to the extent that they are to be paid for out of the requested disbursement) in
connection with the related Restoration item have been paid for in full, and (C)
there exist no notices of pendency, stop orders, mechanic’s or materialman’s
liens or notices of intention to file same, or any other liens or encumbrances
of any nature whatsoever on the Property which have not either been fully bonded
to the satisfaction of Lender and discharged of record or in the alternative
fully insured to the satisfaction of Lender by the title company issuing the
Title Insurance Policy.  Notwithstanding the foregoing, Business Interruption
Proceeds required to be maintained by Borrower pursuant to section 8.1(a)(iii)
shall be controlled by Lender at all times, shall not be subject to the
provisions of this Section 8.4 and shall be used solely for the payment of the
obligations under the Loan Documents and Operating Expenses.

 

(iii)          All plans and specifications required in connection with the
Restoration shall be subject to prior review and acceptance in all respects by
Lender and by an independent consulting engineer selected by Lender (the
“Restoration Consultant”). Lender shall have the use of the plans and
specifications and all permits, licenses and approvals required or obtained in
connection with the Restoration. The identity of the contractors, subcontractors
and materialmen engaged in the Restoration, as well as the contracts in excess
of $50,000 under which they have been engaged, shall be subject to prior review
and acceptance by Lender and the Restoration Consultant. All costs and expenses
incurred by Lender in connection with making the Net Proceeds available for the
Restoration, including, without limitation, reasonable counsel fees and
disbursements and the Restoration Consultant’s fees, shall be paid by Borrower.

 

46

--------------------------------------------------------------------------------


 

(iv)          In no event shall Lender be obligated to make disbursements of the
Net Proceeds in excess of an amount equal to the costs actually incurred from
time to time for work in place as part of the Restoration, as certified by the
Restoration Consultant, minus the Restoration Retainage. The term “Restoration
Retainage” shall mean an amount equal to ten percent (10%) of the costs actually
incurred for work in place as part of the Restoration, as certified by the
Restoration Consultant, until the Restoration has been completed. The
Restoration Retainage shall be reduced to five percent (5%) of the costs
incurred upon receipt by Lender of satisfactory evidence that fifty percent
(50%) of the Restoration has been completed. The Restoration Retainage shall in
no event, and notwithstanding anything to the contrary set forth above in this
Section 8.4(b), be less than the amount actually held back by Borrower from
contractors, subcontractors and materialmen engaged in the Restoration. The
Restoration Retainage shall not be released until the Restoration Consultant
certifies to Lender that the Restoration has been completed in accordance with
the provisions of this Section 8.4(b) and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
Governmental Authorities, and Lender receives evidence satisfactory to Lender
that the costs of the Restoration have been paid in full or will be paid in full
out of the Restoration Retainage; provided, however, that Lender will release
the portion of the Restoration Retainage being held with respect to any
contractor, subcontractor or materialman engaged in the Restoration as of the
date upon which the Restoration Consultant certifies to Lender that the
contractor, subcontractor or materialman has satisfactorily completed all work
and has supplied all materials in accordance with the provisions of the
contractor’s, subcontractor’s or materialman’s contract, the contractor,
subcontractor or materialman delivers the lien waivers and evidence of payment
in full of all sums due to the contractor, subcontractor or materialman as may
be reasonably requested by Lender or by the title company issuing the Title
Insurance Policy, and Lender receives an endorsement to the Title Insurance
Policy insuring the continued priority of the lien of the Mortgage and evidence
of payment of any premium payable for such endorsement. If required by Lender,
the release of any such portion of the Restoration Retainage shall be approved
by the surety company, if any, which has issued a payment or performance bond
with respect to the contractor, subcontractor or materialman.

 

(v)           Lender shall not be obligated to make disbursements of the Net
Proceeds more frequently than once every calendar month.

 

(vi)          If at any time the Net Proceeds or the undisbursed balance thereof
shall not, in the reasonable opinion of Lender in consultation with the
Restoration Consultant, be sufficient to pay in full the balance of the costs
which are estimated by the Restoration Consultant to be incurred in connection
with the completion of the Restoration.  Borrower shall deposit the deficiency
(the “Net Proceeds Deficiency”) with Lender before any further disbursement, of
the Net Proceeds shall be made. The Net Proceeds Deficiency deposited with
Lender shall be held by Lender and shall be disbursed for costs actually
incurred in connection with the Restoration on the same conditions applicable to
the disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 8.4(b) shall constitute additional security for the Debt and other
obligations under the Loan Documents.

 

47

--------------------------------------------------------------------------------


 

(vii)         The excess, if any, of the Net Proceeds and the remaining balance,
if any, of the Net Proceeds Deficiency deposited with Lender after the
Restoration Consultant certifies to Lender that the Restoration has been
completed in accordance with the provisions of this Section 8.4(b), and the
receipt by Lender of evidence satisfactory to Lender that all costs incurred in
connection with the Restoration have been paid in full, shall be remitted by
Lender to Borrower, provided no Event of Default shall have occurred and shall
be continuing under the Note, this Agreement or any of the other Loan Documents.

 

(c)           All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Borrower as excess Net Proceeds pursuant
to Section 8.4(b)(vii) may (x) be retained and applied by Lender toward the
payment of the Debt whether or not then due and payable in such order, priority
and proportions as Lender in its sole discretion shall deem proper, or, (y) at
the sole discretion of Lender, the same may be paid, either in whole or in part,
to Borrower for such purposes and upon such conditions as Lender shall
designate.

 

(d)           In the event of foreclosure of the Mortgage, or other transfer of
title to the Property in extinguishment in whole or in part of the Debt, all
right, title and interest of Borrower in and to the Policies then in force
concerning the Property and all proceeds payable thereunder shall thereupon vest
in the purchaser at such foreclosure, Lender or other transferee in the event of
such other transfer of title.

 

(e)           Notwithstanding the foregoing, so long as no American Express
Lease Default has occurred, the Net Proceeds shall be used for restoration of
the Property in accordance with the provisions of the American Express Lease.

 

ARTICLE 9
REPLACEMENTS; RESERVE FUNDS

 

Section 9.1.     Replacements

 

On an ongoing basis throughout the term of the Loan, Borrower shall make capital
repairs, replacements and improvements necessary to keep the Property in good
order and repair and in a good marketable condition or prevent deterioration of
the Property. So long as no American Express Lease Default shall have occurred,
the compliance by American Express with its obligations for maintenance of the
Property as set forth in the American Express Lease shall be deemed compliance
by Borrower with the provisions of this Section 9.1.

 

Section 9.2.     Tax and Insurance Reserve Funds

 

If required by Lender following a default by American Express under the American
Express Lease Borrower shall establish an Eligible Account with Lender or
Lender’s agent sufficient to discharge Borrower’s obligations for the payment of
Taxes and Insurance Premiums pursuant to Section 5.4 and Section 8.1 hereof (the
“Tax and Insurance Reserve Account”) Borrower shall deposit, into the Tax and
Insurance Reserve Account on each Scheduled Payment Date (a) one-twelfth of the
Taxes that Lender estimates will be payable during the next ensuing twelve (12)
months or such higher amount necessary to accumulate with Lender sufficient
funds to pay all such Taxes at least thirty (30) days prior to the earlier of
(i) the date that the same will

 

48

--------------------------------------------------------------------------------


 

become delinquent and (ii) the date that additional charges or interest will
accrue due to the non-payment thereof, and (b) except to the extent Lender has
waived the insurance escrow because the insurance required hereunder is
maintained under a blanket insurance Policy acceptable to Lender in accordance
with Section 8.1(c), one-twelfth of the Insurance Premiums that Lender estimates
will be payable during the next ensuing twelve (12) months for the renewal of
the coverage afforded by the Policies upon the expiration thereof or such higher
amount necessary to accumulate with Lender sufficient funds to pay all such
Insurance Premiums at least thirty (30) days prior to the expiration of the
Policies (said amounts in (a) and (b) above hereinafter called the “Tax and
Insurance Reserve Funds”). Lender will apply the Tax and Insurance Reserve Funds
to payments of Taxes and Insurance Premiums required to be made by Borrower
pursuant to Section 5.4 and Section 8.1 hereof. In making any disbursement from
the Tax and Insurance Reserve Account, Lender may do so according to any bill,
statement or estimate procured from the appropriate public office or tax lien
service (with respect to Taxes) or insurer or agent (with respect to Insurance
Premiums), without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any tax, assessment, sale, forfeiture, tax lien or title
or claim thereof. If the amount of the Tax and Insurance Reserve Funds shall
exceed the amounts due for Taxes and Insurance Premiums pursuant to Section 5.4
and Section 8.1 hereof, Lender shall, in its sole discretion, return any excess
to Borrower or credit such excess against future payments to be made to the Tax
and Insurance Reserve Account. In allocating any such excess, Lender may deal
with the person shown on Lender’s records as being the owner of the Property.
Any amount remaining in the Tax and Insurance Reserve Account after the Debt has
been paid in full shall be returned to Borrower or the person shown on Lender’s
records as being the owner of the Property and no other party shall have any
right or claim thereto. If at any time Lender reasonably determines that the Tax
and Insurance Reserve Funds are not or will not be sufficient to pay Taxes and
Insurance Premiums by the dates set forth in (a) and (b) above, Lender shall
notify Borrower of such determination and Borrower shall pay to Lender any
amount necessary to make up the deficiency within ten (10) days after notice
from Lender to Borrower requesting payment thereof.

 

Section 9.3.     Reserve Funds Generally

 

(a)           No earnings or interest on the Reserve Accounts shall be payable
to Borrower. Neither Lender nor any loan servicer that at any time holds or
maintains the Reserve Accounts shall have any obligation to keep or maintain
such Reserve Accounts or any funds deposited therein in interest-bearing
accounts. If Lender or any such loan servicer elects in its sole and absolute
discretion to keep or maintain any Reserve Accounts or any funds deposited
therein in an interest-bearing account (i) the account shall be an Eligible
Account, (ii) such funds shall not be invested except in Permitted Investments,
and (iii) all interest earned or accrued thereon shall be for the account of and
be retained by Lender or such loan servicer.

 

(b)           Borrower grants to Lender a first-priority perfected security
interest in, and assigns and pledges to Lender, each of the Reserve Accounts and
any and all funds hereafter deposited therein as additional security for payment
of the Debt. Until expended or applied in accordance herewith, the Reserve
Accounts and the Reserve Funds shall constitute additional security for the
Debt. The provisions of this Section 9.9 are intended to give Lender or any
subsequent holder of the Loan “control” of the Reserve Accounts within the
meaning of the UCC.

 

49

--------------------------------------------------------------------------------


 

(c)           The Reserve Accounts and any and all Reserve Funds deposited
therein shall be subject to the exclusive dominion and control of Lender, which
shall hold the Reserve Accounts and any or all Reserve Funds now or hereafter
deposited therein subject to the terms and conditions of this Agreement.
Borrower shall have no right of withdrawal from the Reserve Accounts or any
other right or power with respect to the Reserve Accounts or any or all of the
Reserve Funds hereinafter deposited therein, except as expressly provided in
this Agreement.

 

(d)           Lender shall furnish or cause to be furnished to Borrower, without
charge, an annual accounting of each Reserve Account in the normal format of
Lender or its loan servicer, showing credits and debits to such Reserve Account
and the purpose for which each debit to such Reserve Account was made.

 

(e)           As long as no Event of Default has occurred, Lender shall make
disbursements from the Reserve Accounts in accordance with this Agreement.  All
such disbursements shall be deemed to have been expressly pre-authorized by
Borrower, and shall not be deemed to constitute the exercise by Lender of any
remedies against Borrower unless an Event of Default has occurred and is
continuing and Lender has expressly stated in writing its intent to proceed to
exercise its remedies as a secured party, pledgee or lienholder with respect to
the Reserve Accounts.

 

(f)            The Reserve Funds shall not constitute escrow or trust funds and
may be commingled with other monies held by Lender. Notwithstanding anything
else herein to the contrary, Lender may commingle in one or more Eligible
Accounts any and all funds controlled by Lender, including, without limitation,
funds pledged in favor of Lender by other borrowers, whether for the same
purposes as the Reserve Accounts or otherwise. Without limiting any other
provisions of this Agreement or any other Loan Document, the Reserve Accounts
may be established and held in such name or names as Lender or its loan
servicer, as agent for Lender, shall deem appropriate, including, without
limitation, in the name of Lender or such loan servicer as agent for Lender. In
the case of any Reserve Account which is held in a commingled account, Lender or
its loan servicer, as applicable, shall maintain records sufficient to enable it
to determine at all times which portion of such account is related to the Loan.
The Reserve Accounts are solely for the protection of Lender and Lender shall
have no responsibility beyond the allowance of due credit, for the sums actually
received by Lender or beyond the reimbursement or payment of the costs and
expenses for which such accounts were established in accordance with their
terms. Upon assignment of the Loan by Lender, any Reserve Funds shall be turned
over to the assignee and any responsibility of Lender as assignor shall
terminate. The requirements of this Agreement concerning Reserve Accounts in no
way supersede, limit or waive any other rights or obligations of the parties
under any of the Loan Documents or under applicable law.

 

(g)           Borrower shall not, without obtaining the prior written consent of
Lender, further pledge, assign or grant any security interest in the Reserve
Accounts or the Reserve Funds deposited therein or permit any Lien to attach
thereto, except for the security interest granted in this Section 9.9, or any
levy to be made thereon, or any UCC Financing Statements, except those naming
Lender as the secured party, to be filed with respect thereto.

 

50

--------------------------------------------------------------------------------


 

(h)           Borrower will maintain the security interest created by this
Section 9.9 as a first priority perfected security interest and will defend the
right, title and interest of Lender in and to the Reserve Accounts and the
Reserve Funds against the claims and demands of all Persons whomsoever. At any
time and from time to time, upon the written request of Lender, and at the sole
expense of Borrower, Borrower will promptly and duly execute and deliver such
further instruments and documents and will take such further actions as Lender
reasonably may request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted.

 

ARTICLE 10
CASH MANAGEMENT

 

Section 10.1.     Cash Management Account

 

(a)           Borrower acknowledges and confirms that Borrower has established,
and Borrower covenants that it shall maintain an Eligible Account into which
Borrower shall, and shall cause Manager to, deposit or cause to be deposited all
Rents and other revenue from the Property during the Cash Management Period or
upon the occurrence of an Event of Default prior to the commencement of the Cash
Management Period pursuant to the terms of Section 10.2 hereof (such account,
the sub-accounts thereof, all funds at any time on deposit therein and any
proceeds, replacements or substitutions of such account or funds therein, are
referred to herein as the “Cash Management Account”).

 

(b)           The Cash Management Account shall be in the name of Borrower for
the benefit of Lender, provided that Borrower shall be the owner of all funds on
deposit in such accounts for federal and applicable state and local tax purposes
(except to the extent Lender retains any interest earned on the Cash Management
Account for its own account following the occurrence and during the continuance
of an Event of Default). Sums on deposit in the Cash Management Account shall
not be invested except in such Permitted Investments as determined and directed
by Lender and all income earned thereon shall be the income of Borrower and be
applied to and become part of the Cash Management Account, to be disbursed in
accordance with this Article 10. Lender shall have no liability for any loss
resulting from the investment of funds in Permitted Investments in accordance
with the terms and conditions of this Agreement.

 

(c)           The Cash Management Account shall be subject to the exclusive
dominion and control of Lender during the Cash Management Period or the
continuance of an Event of Default and, except as otherwise expressly provided
herein, neither Borrower, Manager nor any other party claiming on behalf of, or
through, Borrower or Manager, shall have any right of withdrawal therefrom or
any other right or power with respect thereto.

 

(d)           Borrower agrees to pay the customary fees and expenses incurred in
connection with maintaining the Cash Management Account.

 

(e)           Lender shall be responsible for the performance only of such
duties with respect to the Cash Management Account as are specifically set forth
herein, and no duty shall be implied from any provision hereof. Lender shall not
be under any obligation or duty to perform any act which would involve it in
expense or liability or to institute or defend any suit in respect

 

51

--------------------------------------------------------------------------------


 

hereof, or to advance any of its own monies. Borrower shall indemnify and hold
Lender and its directors, employees, officers and agents harmless from and
against any loss, cost or damage (including, without limitation, reasonable
attorneys’ fees and disbursements) incurred by such parties in connection with
the Cash Management Account other than such as result from the gross negligence
or willful misconduct of Lender or intentional nonperformance by Lender of its
obligations under this Agreement.

 

Section 10.2.     Deposits and Withdrawals

 

(a)           Borrower represents, warrants and covenants that:

 

(i)            Concurrently with the execution of this Agreement Borrower has
executed and delivered to Lender an instruction letter in the form of Exhibit B
attached hereto addressed to American Express (the “Tenant Direction Letter”).
Upon the occurrence of an Event of Default or upon commencement of the Cash
Management Period, Lender or Lender’s agent shall have the right to deliver the
Tenant Direction Letter to American Express and all payments of Rent and other
items payable under the American Express Lease shall thereafter be sent directly
to the Cash Management Account;

 

(ii)           On the occurrence of an Event of Default or the commencement of
the Cash Management Period Borrower shall, and shall cause Manager to, instruct
all Persons that maintain open accounts with Borrower or Manager with respect to
the Property or with whom Borrower or Manager does business on an “accounts
receivable” basis with respect to the Property to deliver all payments due under
such accounts to the Cash Management Account. Neither Borrower nor Manager shall
direct any such Person to make payments due under such accounts in any other
manner;

 

(iii)          All Rents or other income from the Property received after the
commencement of the Cash Management Period or the occurrence of an Event of
Default shall (A) be deemed additional security for payment of the Debt and
shall be held in trust for the benefit, and as the property, of Lender, (B) not
be commingled with any other funds or property of Borrower or Manager, and (C)
if received by Borrower or Manager notwithstanding the delivery of the Tenant
Direction Letter, be deposited in the Cash Management Account within one (1)
Business Day of receipt;

 

(iv)          Without the prior written consent of Lender, so long as any
portion of the Debt remains outstanding, during the Cash Management Period or
the continuance of an Event of Default neither Borrower nor Manager shall
terminate, amend, revoke or modify the Tenant Direction Letter in any manner
whatsoever or direct or cause American Express to pay any amount in any manner
other than as provided in the Tenant Direction Letter; and

 

(v)           So long as any portion of the Debt remains outstanding, during the
Cash Management Period or during the continuance of an Event of Default neither
Borrower, Manager nor any other Person shall open or maintain any accounts other
than the Cash Management Account into which revenues from the ownership and
operation of the Property are deposited.

 

52

--------------------------------------------------------------------------------


 

(b)           Intentionally Omitted.

 

(c)           If an Event of Default shall have occurred and be continuing or
during a Cash Management Period, on each Scheduled Payment Date (and if such day
is not a Business Day, then the immediately preceding day which is a Business
Day) commencing the month immediately following the month during which the Cash
Management Period commences, Borrower hereby irrevocably authorizes Lender to
withdraw or allocate to the sub-accounts of the Cash Management Account, as the
case may be, amounts received in the Cash Management Account, in each case to
the extent that sufficient funds remain therefor:

 

(i)            following a default by American Express under the American
Express Lease, funds sufficient to pay the monthly deposits to the Tax and
Insurance Reserve Account shall be allocated to the Tax and Insurance Reserve
Account to be held and disbursed in accordance with Section 9.2;

 

(ii)           funds sufficient to pay the Monthly Payment Amount shall be
withdrawn and paid to Lender;

 

(iii)          funds sufficient to pay any interest accruing at the Default
Rate, late payment charges, if any, and any other sums due and payable to Lender
under any of the Loan Documents, shall be withdrawn and paid to Lender and
applied against such items;

 

(iv)          funds sufficient to pay Operating Expenses (to the extent actually
incurred) for the following month shall be allocated to the Operating Expense
Reserve Account to be held and disbursed to pay Operating Expenses;

 

(v)           funds in an amount equal to the balance (if any) remaining on
deposit in the Cash Management Account after the foregoing withdrawals and
allocations shall be withdrawn and paid to Lender to be applied to the principal
amount of the Loan until the principal amount of the Loan is paid in full.

 

(d)           Notwithstanding anything to the contrary herein, Borrower
acknowledges that Borrower is responsible for monitoring the sufficiency of
funds deposited in the Cash Management Account and that Borrower is liable for
any deficiency in available funds, irrespective of whether Borrower has received
any account statement, notice or demand from Lender or Lender’s servicer. If the
amount on deposit in the Cash Management Account is insufficient to make all of
the withdrawals and allocations described in Section 10.2(c)(i) through (v)
above, Borrower shall deposit such deficiency into the Cash Management Account
within five (5) days (provided that such five day period shall not constitute a
grace period for any default or Event of Default under this Agreement or any
other Loan Document based on a failure to satisfy any monetary obligation
provided in any Loan Document).

 

(e)           If an Event of Default shall have occurred and be continuing,
Borrower hereby irrevocably authorizes Lender to make any and all withdrawals
from the Cash Management Account and transfers between any Reserve Account as
Lender shall determine in Lender’s sole and absolute discretion and Lender may
use all funds contained in any such accounts for any purpose, including but not
limited to repayment of the Debt in such order, proportion and priority as
Lender may determine in its sole and absolute discretion. Lender’s right to
withdraw and

 

53

--------------------------------------------------------------------------------


 

apply funds as stated herein shall be in addition to all other rights and
remedies provided to Lender under this Agreement, the Note, the Mortgage and the
other Loan Documents.

 

Section 10.3.     Security Interest

 

(a)           To secure the full and punctual payment of the Debt and
performance of all obligations of Borrower now or hereafter existing under this
Agreement and the other Loan Documents, Borrower hereby grants to Lender a
first-priority perfected security interest in each of the Accounts and the
Account Collateral. Furthermore, Borrower shall not, without obtaining the prior
written consent of Lender, further pledge, assign or grant any security interest
in any of the foregoing or permit any Lien to attach thereto or any levy to be
made thereon or any UCC Financing Statements to be filed with respect thereto.
Borrower will maintain the security interest created by this Section 10.3(a) as
a first priority perfected security interest and will defend the right, title
and interest of Lender in and to each of the Accounts and the Account Collateral
against the claims and demands of all Persons whomsoever.

 

(b)           Borrower authorizes Lender to file any financing statement or
statements required by Lender to establish or maintain the validity, perfection
and priority of the security interest granted herein in connection with the Cash
Management Account. Borrower agrees that at any time and from time to time, at
the expense of Borrower, Borrower will promptly and duly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that Lender may reasonably request, in order to
perfect and protect any security interest granted or purported to be granted
hereby (including, without limitation, any security interest in and to any
Permitted Investments) or to enable Lender to exercise and enforce its rights
and remedies hereundcr.

 

(c)           Upon the occurrence of an Event of Default, Lender may exercise
any or all of its rights and remedies as a secured party, pledgee and lienholder
with respect to the Accounts and the Account Collateral. Without limitation of
the foregoing, upon any Event of Default, Lender may use the Accounts and the
Account Collateral for any of the following purposes: (A) repayment of the Debt,
including, but not limited to, principal prepayments and the prepayment premium
applicable to such full or partial prepayment (as applicable); (B) reimbursement
of Lender for all losses, fees, costs and expenses (including, without
limitation, reasonable legal fees) suffered or incurred by Lender as a result of
such Event of Default; (C) payment of any amount expended in exercising any or
all rights and remedies available to Lender at law or in equity or under this
Agreement or under any of the other Loan Documents; (D) payment of any item as
required or permitted under this Agreement; or (E) any other purpose permitted
by applicable law; provided, however, that any such application of funds shall
not cure or be deemed to cure any Event of Default, Without limiting any other
provisions hereof, each of the remedial actions described in the immediately
preceding sentence shall be deemed to be a commercially reasonable exercise of
Lender’s rights and remedies as a secured party with respect to the Accounts and
the Account Collateral and shall not in any event be deemed to constitute a
setoff or a foreclosure of a statutory banker’s lien. Nothing in this Agreement
shall obligate Lender to apply all or any portion of the Accounts and the
Account Collateral to effect a cure of any Event of Default, or to pay the Debt,
or in any specific order of priority. The exercise of any or all of Lender’s
rights and remedies under this Agreement or under any of the other Loan

 

54

--------------------------------------------------------------------------------


 

Documents shall not in any way prejudice or affect Lender’s right to initiate
and complete a foreclosure under the Mortgage.

 

ARTICLE 11
EVENTS OF DEFAULT; REMEDIES

 

Section 11.1.     Event of Default

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

 

(a)           if any portion of the Debt is not paid on or prior to the tenth
day following the date the same is due or if the entire Debt is not paid on or
before the Maturity Date;

 

(b)           except as otherwise expressly provided in the Loan Documents, if
any of the Taxes or Other Charges are not paid when the same are due and
payable, unless there is sufficient money in the Tax and Insurance Reserve
Account for payment of amounts then due and payable and Lender’s access to such
money has not been constrained or restricted in any manner;

 

(c)           should American Express cease to be a self-insurer or if the
rating of American express issued by the Rating Agencies falls below the Trigger
Rating, if (i) the Policies are not kept in full force and effect, or (ii) the
Accord 28 (or similar) certificate is not delivered to Lender in accordance with
Section 8.1;

 

(d)           if Borrower breaches any covenant with respect to itself contained
in Article 6 or any covenant contained in Article 7 hereof;

 

(e)           if any representation or warranty of, or with respect to, Borrower
or Borrower Principal, or any member, general partner, principal or beneficial
owner of any of the foregoing, made herein, in any other Loan Document, or in
any certificate, report, financial statement or other instrument or document
furnished to Lender at the time of the closing of the Loan or during the term of
the Loan shall have been false or misleading in any material respect when made;

 

(f)            if (i) Borrower, or any managing member or general partner of
Borrower, Borrower Principal, or American Express shall commence any case,
proceeding or other action (A) under any Creditors Rights Laws, seeking to have
an order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, or (B) seeking appointment of
a receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or Borrower, any managing member
or general partner of Borrower, Borrower Principal, or American Express shall
make a general assignment for the benefit of its creditors; or (ii) there shall
be commenced against Borrower, any managing member or general partner of
Borrower, Borrower Principal, or American Express any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of sixty (60) days;
or (iii) there shall be commenced against Borrower, any managing member or
general partner of Borrower, Borrower Principal, or American Express any case,
proceeding or other action seeking issuance of a warrant of

 

55

--------------------------------------------------------------------------------


 

attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of any order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof; or (iv) Borrower,
any managing member or general partner of Borrower, Borrower Principal, or
American Express shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) Borrower, any managing member or general
partner of Borrower, Borrower Principal, or American Express shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due;

 

(g)           if Borrower shall be in default beyond applicable notice and grace
periods under any other mortgage, deed of trust, deed to secure debt or other
security agreement covering any part of the Property, whether it be superior or
junior in lien to the Mortgage;

 

(h)           if the Property becomes subject to any mechanic’s, materialman’s
or other Lien other than a Lien for any Taxes or Other Charges not then due and
payable and the Lien shall remain undischarged of record (by payment, bonding or
otherwise) for a period of thirty (30) days;

 

(i)            if any federal income tax lien is filed against Borrower, any
member or general partner of Borrower, Borrower Principal, or the Property and
same is not discharged of record (or bonded or insured to Lender’s satisfaction)
within thirty (30) days after same is filed;

 

(j)            if an uninsured judgment is filed against the Borrower in excess
of $20,000 which is not vacated or discharged (or bonded or insured to Lender’s
satisfaction) within 30 days;

 

(k)           if any default occurs under any guaranty or indemnity executed in
connection herewith and such default continues after the expiration of
applicable grace periods, if any;

 

(l)            if Borrower shall permit any event within its control to occur
that would cause any REA to terminate without notice or action by any party
thereto or would entitle any party to terminate any REA and the term thereof by
giving notice to Borrower; or any REA shall be surrendered, terminated or
canceled for any reason or under any circumstance whatsoever except as provided
for in such REA; or any term of any REA shall be modified or supplemented unless
permitted by the American Express Lease; or Borrower shall fail, within ten (10)
Business Days after demand by Lender, to exercise its option to renew or extend
the term of any REA or shall fail or neglect to pursue diligently all actions
necessary to exercise such renewal rights pursuant to such REA except as
provided for in such REA; or

 

(m)          if an American Express Lease Default shall occur under the American
Express Lease; or

 

(n)           if Borrower shall continue to be in default under any other term,
covenant or condition of this Agreement or any of the Loan Documents for more
than ten (10) days after notice from Lender in the case of any default which can
be cured by the payment of a sum of money or for thirty (30) days after notice
from Lender in the case of any other default, provided that if such default
cannot reasonably be cured within such thirty (30) day period and Borrower shall
have commenced to cure such default within such thirty (30) day period and
thereafter

 

56

--------------------------------------------------------------------------------


 

diligently and expeditiously proceeds to cure the same, such thirty (30) day
period shall be extended for so long as it shall require Borrower in the
exercise of due diligence to cure such default, it being agreed that no such
extension shall be for a period in excess of one hundred twenty (120) days.

 

Section 11.2.     Remedies

 

(a)           Upon the occurrence of an Event of Default (other than an Event of
Default described in Section 11.1(f) above) and at any time thereafter Lender
may, in addition to any other rights or remedies available to it pursuant to
this Agreement and the other Loan Documents or at law or in equity, take such
action, without notice or demand, that Lender deems advisable to protect and
enforce its rights against Borrower and in the Property, including, without
limitation, declaring the Debt to be immediately due and payable, and Lender may
enforce or avail itself of any or all rights or remedies provided in the Loan
Documents against Borrower and the Property, including, without limitation, all
rights or remedies available at law or in equity; and upon any Event of Default
described in Section 11.1(f) above, the Debt and all other obligations of
Borrower hereunder and under the other Loan Documents shall immediately and
automatically become due and payable, without notice or demand, and Borrower
hereby expressly waives any such notice or demand, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

 

(b)           Upon the occurrence of an Event of Default, all or any one or more
of the rights, powers, privileges and other remedies available to Lender against
Borrower under this Agreement or any of the other Loan Documents executed and
delivered by, or applicable to, Borrower or at law or in equity may be exercised
by Lender at any time and from time to time, whether or not all or any of the
Debt shall be declared due and payable, and whether or not Lender shall have
commenced any foreclosure proceeding or other action for the enforcement of its
rights and remedies under any of the Loan Documents with respect to the
Property. Any such actions taken by Lender shall be cumulative and concurrent
and may be pursued independently, singularly, successively, together or
otherwise, at such time and in such order as Lender may determine in its sole
discretion, to the fullest extent permitted by law, without impairing or
otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan Documents.

 

ARTICLE 12
ENVIRONMENTAL PROVISIONS

 

Section 12.1.     Environmental Representations and, Warranties

 

Borrower represents and warrants, except as disclosed in an Environmental Report
of the Property and information that Borrower knows that: (a) there are no
Hazardous Materials or underground storage tanks in, on, or under the Property,
except those that are both (i) in compliance with Environmental Laws and with
permits issued pursuant thereto (if such permits are required), if any, and (ii)
either (A) in the case of Hazardous Materials, in amounts not in excess of that
necessary to operate the Property for the purposes set forth herein or (B) fully
disclosed to and approved by Lender in writing pursuant to an Environmental
Report; (b) there are no past, present or threatened Releases of Hazardous
Materials m violation of any

 

57

--------------------------------------------------------------------------------


 

Environmental Law or which would require remediation by a Governmental Authority
in, on, under or from the Property except as described in the Environmental
Report; (c) there is no threat of any Release of Hazardous Materials migrating
to the Property except as described in the Environmental Report; (d) there is no
past or present non-compliance with Environmental Laws, or with permits issued
pursuant thereto, in connection with the Property except as described in the
Environmental Report; (e) Borrower does not know of, and has not received, any
written or oral notice or other communication from any Person relating to
Hazardous Materials in, on, under or from the Property; (f) the Property is free
of Mold; and (g) Borrower has truthfully and fully provided to Lender, in
writing, any and all information relating to environmental conditions in, on,
under or from the Property known to Borrower or contained in Borrower’s files
and records, including but not limited to any reports relating to Hazardous
Materials in, on, under or migrating to or from the Property and/or to the
environmental condition of or the presence of Mold at the Property.

 

Section 12.2.     Environmental Covenants

 

Borrower covenants and agrees that so long as Borrower owns, manages and is in
possession of the operation of the Property: (a) all uses and operations on or
of the Property, whether by Borrower or any other Person, shall be in compliance
with all Environmental Laws and permits issued pursuant thereto; (b) there shall
be no Releases of Hazardous Materials in, on, under or from the Property; (c)
there shall be no Hazardous Materials in, on, or under the Property, except
those that are both (i) in compliance with all Environmental Laws and with
permits issued pursuant thereto, if and to the extent required, and (ii) (A) in
amounts not in excess of that necessary to operate the Property for the purposes
set forth herein or (B) fully disclosed to and approved by Lender in writing or
(C) with respect to Mold, not in a condition, location, or of a type which may
pose a risk to human health or safely or the environment or which may result in
damage to or would adversely affect or impair the value or marketability of the
Property; (d) Borrower shall keep the Property free and clear of all
Environmental Liens; (e) Borrower shall, at its sole cost and expense, fully and
expeditiously cooperate in all activities pursuant to Section 12.4 below,
including but not limited to providing all relevant information and making
knowledgeable persons available for interviews; (f) Borrower shall, at its sole
cost and expense, perform any environmental site assessment or other
investigation of environmental conditions in connection with the Property,
pursuant to any reasonable written request of Lender, upon Lender’s reasonable
belief that the Property is not in full compliance with all Environmental Laws,
and share with Lender the reports and other results thereof, and Lender and
other Indemnified Parties shall be entitled to rely on such reports and other
results thereof; (g) Borrower shall keep the Property free of Mold; and (h)
Borrower shall, at its sole cost and expense, comply with all reasonable written
requests of Lender to (i) reasonably effectuate remediation of any Hazardous
Materials in, on, under or from the Property; and (ii) comply with any
Environmental Law; (i) Borrower shall not allow any tenant or other user of the
Property to violate any Environmental Law; and (j) Borrower shall immediately
notify Lender in writing after it has become aware of (A) any presence or
Release or threatened Release of Hazardous Materials in, on, under, from or
migrating towards the Property; (B) any non-compliance with any Environmental
Laws related in any way to the Property; (C) any actual or potential
Environmental Lien against the Property; (D) any required or proposed
remediation of environmental conditions relating to the Property; and (E) any
written or oral notice or other communication of which Borrower becomes aware
from any source whatsoever (including but

 

58

--------------------------------------------------------------------------------


 

not limited to a Governmental Authority) relating in any way to Hazardous
Materials. Any failure of Borrower to perform its obligations pursuant to this
Section 12.2 shall constitute bad faith waste with respect to the Property.

 

Section 12.3.     Lender’s Rights

 

Lender and any other Person designated by Lender, including but not limited to
any representative of a Governmental Authority, and any environmental
consultant, and any receiver appointed by any court of competent jurisdiction,
shall have the right, but not the obligation, to enter upon the Property at all
reasonable times to assess any and all aspects of the environmental condition of
the Property and its use, including but not limited to conducting any
environmental assessment or audit (the scope of which shall be determined in
Lender’s sole discretion) and taking samples of soil, groundwater or other
water, air, or building materials, and conducting other invasive testing.
Borrower shall cooperate with and provide access to Lender and any such person
or entity designated by Lender.

 

Section 12.4.     Operations and Maintenance Programs

 

If recommended by the Environmental Report or any other environmental assessment
or audit of the Property, Borrower shall establish and comply with an operations
and maintenance program with respect to the Property, in form and substance
reasonably acceptable to Lender, prepared by an environmental consultant
reasonably acceptable to Lender, which program shall address any
asbestos-containing material or lead based paint that may now or in the future
be detected at or on the Property. Without limiting the generality of the
preceding sentence, Lender may require (a) periodic notices or reports to Lender
in form, substance and at such intervals as Lender may specify, (b) an amendment
to such operations and maintenance program to address changing circumstances,
laws or other matters, (c) at Borrower’s sole expense, supplemental examination
of the Property by consultants specified by Lender, (d) access to the Property
by Lender, its agents or servicer, to review and assess the environmental
condition of the Property and Borrower’s compliance with any operations and
maintenance program, and (e) variation of the operations and maintenance program
in response to the reports provided by any such consultants.

 

Section 12.5.     Environmental Definitions

 

“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, standards, policies and other
government directives or requirements, as well as common law, including but not
limited to the Comprehensive Environmental Response, Compensation and Liability
Act and the Resource Conservation and Recovery Act, that apply to Borrower or
the Property and relate to Hazardous Materials or protection of human health or
the environment. “Environmental Liens” means all Liens and other encumbrances
imposed pursuant to any Environmental Law, whether due to any act or omission of
Borrower or any other Person. “Environmental Report” means the written reports
resulting from the environmental site assessments of the Property delivered to
Lender in connection with the Loan. “Hazardous Materials” shall mean petroleum
and petroleum products and compounds containing them, including gasoline, diesel
fuel and oil; explosives, flammable materials; radioactive materials;
polychlorinated biphenyls and compounds

 

59

--------------------------------------------------------------------------------


 

containing them; lead and lead-based paint; asbestos or asbestos-containing
materials in any form that is or could become friable; underground or
above-ground storage tanks, whether empty or containing any substance; any
substance the presence of which on the Property is prohibited by any federal,
state or local authority; any substance that requires special handling; and any
other material or substance now or in the future defined as a “hazardous
substance,” “hazardous material”, “hazardous waste”, “toxic substance”, “toxic
pollutant”, “contaminant”, or “pollutant” within the meaning of any
Environmental Law. “Mold” shall mean any mold, fungi, bacterial or microbial
matter present at or in the Property, including, without limitation, building
materials which is in a condition, location or a type which may pose a risk to
human health or safety or the environment, may result in damage to or would
adversely affect or impair the value or marketability of the Property, “Release”
of any Hazardous Materials includes but is not limited to any release, deposit,
discharge, emission, leaking, spilling, seeping, migrating, injecting, pumping,
pouring, emptying, escaping, dumping, disposing or other movement of Hazardous
Materials.

 

ARTICLE 13
SECONDARY MARKET

 

Section 13.1.     Transfer of Loan

 

Lender may, at any time, sell, transfer or assign the Loan Documents, or grant
participations therein (“Participations”) or syndicate the Loan (“Syndication”)
or issue mortgage pass-through certificates or other securities evidencing a
beneficial interest in a rated or unrated public offering or private placement
(“Securities”) (a Syndication or the issuance of Participations and/or
Securities, a “Securitization”).

 

Section 13.2.     Delegation of Servicing

 

At the option of Lender, the Loan may be serviced by a servicer/trustee selected
by Lender and Lender may delegate all or any portion of its responsibilities
under this Agreement and the other Loan Documents to such servicer/trustee
pursuant to a servicing agreement between Lender and such servicer/trustee.

 

Section 13.3.     Dissemination of Information

 

Lender may forward to each purchaser, transferee, assignee, or servicer of, and
each participant, or investor in, the Loan, or any Participations and/or
Securities or any of their respective successors (collectively, the “Investor”)
or any Rating Agency rating the Loan, or any Participations and/or Securities,
each prospective Investor, and any organization maintaining databases on the
underwriting and performance of commercial mortgage loans, all documents and
information which Lender now has or may hereafter acquire relating to the Debt
and to Borrower, any managing member or general partner thereof, Borrower
Principal, and the Property, including financial statements, whether furnished
by Borrower or otherwise, as Lender determines necessary or desirable. Borrower
irrevocably waives any and all rights it may have under applicable Legal
Requirements to prohibit such disclosure, including but not limited to any right
of privacy.

 

60

--------------------------------------------------------------------------------


 

Section 13.4.     Cooperation

 

Borrower and Borrower Principal agree to cooperate with Lender in connection
with any sale or transfer of the Loan or any Participation and/or Securities
created pursuant to this Article 13, including, without limitation, (a) the
delivery of an estoppel certificate required in accordance with Section 5.12(a)
and such other documents as may be reasonably requested by Lender, (b) the
execution of such amendments to the Loan Documents as may be requested by the
holder of the Note or the Rating Agencies or otherwise to effect the
Securitization including, without limitation, bifurcation of the Loan into two
or more components and/or separate notes; provided, however, that Borrower shall
not be required to modify or amend any Loan Document if such modification or
amendment would (i) change the interest rate, the stated maturity or the
amortization of principal set forth in the Note, except in connection with a
bifurcation of the Loan which may result in varying fixed interest rates and
amortization schedules, but which shall have the same initial weighted average
coupon of the original Note, or (ii) in the reasonable judgment of Borrower,
modify or amend any other material economic term of the Loan, or (iii) in the
reasonable judgment of Borrower, materially increase Borrower’s obligations and
liabilities under the Loan Documents, and (c) make changes to the organizational
documents of Borrower and its principals and/or use its best efforts to cause
changes to the legal opinions delivered by Borrower in connection with the Loan,
provided, that such changes shall not result in a material adverse economic
effect to Borrower. Borrower shall also furnish and Borrower and Borrower
Principal consent to Lender furnishing to such Investors or such prospective
Investors or such Rating Agency any and all information concerning the Property,
the American Express Lease, the financial condition of Borrower or Borrower
Principal as may be requested by Lender, any Investor, any prospective Investor
or any Rating Agency in connection with any sale or transfer of the Loan or any
Participations or Securities. Neither Borrower nor Borrower Principal shall be
responsible for any costs incurred by Lender in connection with a
Securitization.

 

ARTICLE 14
INDEMNIFICATIONS

 

Section 14.1.     General Indemnification

 

Borrower shall indemnify, defend and hold harmless the Indemnified Parties from
and against any and all Losses imposed upon or incurred by or asserted against
any Indemnified Parties and directly or indirectly arising out of or in any way
relating to any one or more of the following: (a) any accident, injury to or
death of persons or loss of or damage to property occurring in, on or about the
Property or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (b) any use, nonuse or
condition in, on or about the Property or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(c) performance of any labor or services or the furnishing of any materials or
other property in respect of the Property or any part thereof; (d) any failure
of the Property to be in compliance with any applicable Legal Requirements; (c)
any and all claims and demands whatsoever which may be asserted against Lender
by reason of any alleged obligations or undertakings on its part to perform or
discharge any of the terms, covenants, or agreements contained in any Lease; (f)
the holding or investing of the Reserve Accounts, or (g) the payment of any
commission, charge or brokerage fee to anyone which may be payable in connection
with the funding of the Loan (collectively, the “Indemnified Liabilities”);
provided, however, that Borrower shall not have any obligation to Lender
hereunder to the extent that such indemnified Liabilities arise from the gross
negligence, illegal

 

61

--------------------------------------------------------------------------------


 

acts, fraud or willful misconduct of Lender. To the extent that the undertaking
to indemnify, defend and hold harmless set forth in the preceding sentence may
be unenforceable because it violates any law or public policy, Borrower shall
pay the maximum portion that it is permitted to pay and satisfy under applicable
law to the payment and satisfaction of all Indemnified Liabilities incurred by
Lender.

 

Section 14.2.     Mortgage and Intangible Tax Indemnification

 

Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses imposed upon or incurred by or asserted against any Indemnified Parties
and directly or indirectly arising out of or in any way relating to any tax on
the making and/or recording of the Mortgage, the Note or any of the other Loan
Documents, but excluding any income, franchise or other similar taxes.

 

Section 14.3.     ERISA Indemnification

 

Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses (including, without limitation, reasonable attorneys’ fees and costs
incurred in the investigation, defense, and settlement of Losses incurred in
correcting any prohibited transaction or in the sale of a prohibited loan, and
in obtaining any individual prohibited transaction exemption under ERISA that
may be required, in Lender’s sole discretion) that Lender may incur, directly or
indirectly, as a result of a default under Section 4.9 or Section 5.18 of this
Agreement.

 

Section 14.4.     Survival

 

The obligations and liabilities of Borrower and Borrower Principal under this
Article 14 shall fully survive indefinitely notwithstanding any termination,
satisfaction, assignment, entry of a judgment of foreclosure, exercise of any
power of sale, or delivery of a deed in lieu of foreclosure of the Mortgage.

 

ARTICLE 15
EXCULPATION

 

Section 15.1.     Exculpation

 

(a)           Except as otherwise provided herein or in the other Loan
Documents, Lender shall not enforce the liability and obligation of Borrower or
Borrower Principal, as applicable, to perform and observe the obligations
contained herein or in the other Loan Documents by any action or proceeding
wherein a money judgment shall be sought against Borrower or Borrower Principal,
except that Lender may bring a foreclosure action, action for specific
performance or other appropriate action or proceeding to enable Lender to
enforce and realize upon this Agreement, the Note, the Mortgage and the other
Loan Documents, and the interest in the Property, the Rents (following an Event
of Default) and any other collateral given to Lender created by this Agreement,
the Note, the Mortgage and the other Loan Documents; provided, however, that any
judgment in any such action or proceeding shall be enforceable against Borrower
or Borrower Principal, as applicable, only to the extent of Borrower’s or
Borrower Principal’s interest in the Property, in the Rents and in any other
collateral given to Lender.

 

62

--------------------------------------------------------------------------------


 

Lender, by accepting this Agreement, the Note, the Mortgage and the other Loan
Documents, agrees that it shall not, except as otherwise provided in this
Section 15.1, sue for, seek or demand any deficiency judgment against Borrower
or Borrower Principal in any such action or proceeding, under or by reason of or
under or in connection with this Agreement, the Note, the Mortgage or the other
Loan Documents. The provisions of this Section 15.1 shall not, however, (i)
constitute a waiver, release or impairment of any obligation evidenced or
secured by this Agreement, the Note, the Mortgage or the other Loan Documents;
(ii) impair the right of Lender to name Borrower or Borrower Principal as a
party defendant in any action or suit for judicial foreclosure and sale under
this Agreement and the Mortgage; (iii) affect the validity or enforceability of
any indemnity (including, without limitation, those contained in Section 12.6
and Article 14 of this Agreement), environmental indemnity, guaranty, master
lease or similar instrument made in connection with this Agreement, the Note,
the Mortgage and the other Loan Documents; (iv) impair the right of Lender to
obtain the appointment of a receiver; (v) impair the enforcement of the
assignment leases provisions contained in the Mortgage; or (vi) impair the right
of Lender to obtain a deficiency judgment or other judgment on the Note against
Borrower or Borrower Principal if necessary to obtain any Insurance Proceeds or
Awards to which Lender would otherwise be entitled under this Agreement;
provided however, Lender shall only enforce such judgment to the extent of the
Insurance Proceeds and/or Awards.

 

(b)           Notwithstanding the provisions of this Section 15.1 to the
contrary, Borrower and Borrower Principal shall be personally liable to Lender
on a joint and several basis for Losses due to:

 

(i)            fraud or intentional misrepresentation by Borrower, Borrower
Principal or any other Affiliate of Borrower or Borrower Principal in connection
with the execution and the delivery of this Agreement, the Note, the Mortgage,
any of the other Loan Documents, or any certificate, report, financial statement
or other instrument or document furnished to Lender at the time of the closing
of the Loan or during the term of the Loan;

 

(ii)           Borrower’s misapplication or misappropriation of Rents received
by Borrower after the occurrence of an Event of Default;

 

(iii)          Borrower’s misapplication or misappropriation of tenant security
deposits or Rents collected in advance;

 

(iv)          the misapplication or the misappropriation of Insurance Proceeds
or Awards;

 

(v)           Borrower’s failure to pay Taxes, Other Charges (except to the
extent that sums sufficient to pay such amounts have been deposited in escrow
with Lender pursuant to the terms hereof and there exists no impediment to
Lender’s utilization thereof), charges for labor or materials or other charges
that can create liens on the Property beyond any applicable notice and cure
periods specified herein;

 

(vi)          Borrower’s failure to return or to reimburse Lender for all
Personal Property taken from the Property by or on behalf of Borrower and not
replaced with Personal Property of the same utility and of the same or greater
value;

 

63

--------------------------------------------------------------------------------


 

(vii)         any act of actual waste or arson by Borrower, any principal,
Affiliate, member or general partner thereof or by Borrower Principal, any
principal, Affiliate, member or general partner thereof; or

 

(viii)        Borrower’s failure following any Event of Default to deliver to
Lender upon demand all Rents and books and records relating to the Property.

 

(c)           Notwithstanding the Foregoing, the agreement of Lender not to
pursue recourse liability as set forth in subsection (a) above SHALL BECOME NULL
AND VOID and shall be of no further force and effect and the Debt shall be fully
recourse to Borrower and Borrower Principal on a joint and several basis in the
event (i) of a breach by Borrower or Borrower Principal of any of the covenants
set forth in Article 6 hereof, to the extent that such breach is (A) material
and (B) is not cured within fifteen (15) days of the earlier to occur of notice
from Lender or Borrower’s knowledge of such breach, (ii) of a breach of any of
the covenants set forth in Article 7 hereof, (iii) the Property or any part
thereof shall become an asset in a voluntary bankruptcy or insolvency proceeding
of Borrower, (iv) Borrower, Borrower Principal or any Affiliate, officer,
director, or representative which controls, directly or indirectly, Borrower or
Borrower Principal files, or joins in the filing of, an involuntary petition
against Borrower under any Creditors Rights Laws, or solicits or causes to be
solicited petitioning creditors for any involuntary petition against Borrower
from any Person; (v) Borrower files an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under any Creditors Rights Laws, or solicits or causes to be
solicited petitioning creditors for any involuntary petition from any Person; or
(vi) any Affiliate, officer, director, or representative which controls Borrower
consents to or acquiesces in or joins in an application for the appointment of a
custodian, receiver, trustee, or examiner for Borrower or any portion of the
Property.

 

(d)           Nothing herein shall be deemed to be a waiver of any right which
Lender may have under Section 506(a), 506(b), 1111(b) or any other provision of
the U.S. Bankruptcy Code to file a claim for the full amount of the indebtedness
secured by the Mortgage or to require that all collateral shall continue to
secure all of the indebtedness owing to Lender in accordance with this
Agreement, the Note, the Mortgage or the other Loan Documents.

 

ARTICLE 16
NOTICES

 

Section 16.1.     Notices

 

All notices, consents, approvals and requests required or permitted hereunder or
under any other Loan Document shall be given in writing and shall be effective
for all purposes if hand delivered or sent by (a) certified or registered United
States mail, postage prepaid, return receipt requested, (b) expedited prepaid
overnight delivery service, either commercial or United States Postal Service,
with proof of attempted delivery, or by (c) telecopier (with answer back
acknowledged provided an additional notice is given pursuant to subsection (b)
above), addressed as follows (or at such other address and Person as shall be
designated from time to time by any party hereto, as the case may be, in a
written notice to the other parties hereto in the manner provided for in this
Section):

 

64

--------------------------------------------------------------------------------


 

If to Lender:

Bank of America, N.A.

 

Capital Markets Servicing Group

 

900 West Trade Street, Suite 650

 

NC1-026-06-01

 

Charlotte, North Carolina 28255

 

Attn: Servicing Manager

 

Telephone No: (866) 531-0957

 

 

 

 

If to Borrower:

Inland Western Phoenix 19th Avenue, L.L.C.

 

c/o Inland Real Estate Investment Corporation

 

2901 Butterfield Road

 

Oak Brook, Illinois 60523

 

Attention: Roberta Matlin, Vice President

 

Facsimile No.: 630-218-4965

 

 

With a copy to:

The Inland Real Estate Group, Inc.
2901 Butterfield Road
Oak Brook, Illinois 60523
Attention: General Counsel
Facsimile No.: 630-218-4900

 

 

If to Borrower Principal:

Inland Western Retail Real Estate Trust, Inc.
2901 Butterfield Road
Oak Brook, Illinois 60523
Roberta Matlin, Vice President

 

Facsimile No.: 630-218-4965

 

 

With a copy to:

The Inland Real Estate Group, Inc.

 

2901 Butterfield Road
Oak Brook, Illinois 60523
Attention: General Counsel

Facsimile No.: 630-218-4900

 

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day.

 

ARTICLE 17
FURTHER ASSURANCES

 

Section 17.1.     Replacement Documents

 

Upon receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of the Note or any other Loan Document which is not of
public record and, in the case of such mutilation upon surrender and
cancellation of such Note or other Loan Document,

 

65

--------------------------------------------------------------------------------


 

Borrower will issue in lieu thereof a replacement Note or other Loan Document,
dated the date of such lost, stolen, destroyed or mutilated Note or other Loan
Document in the same principal amount thereof and otherwise of like tenor.

 

Section 17.2.     Recording of Mortgage, etc.

 

Borrower forthwith upon the execution and delivery of the Mortgage and
thereafter, From time to time, will cause the Mortgage and any of the other Loan
Documents creating a lien or security interest or evidencing the lien hereof
upon the Property and each instrument of further assurance to be filed,
registered or recorded in such manner and in such places as may be required by
any present or future law in order to publish notice of and fully to protect and
perfect the lien or security interest hereof upon, and the interest of Lender
in, the Property. Borrower will pay all taxes, filing, registration or recording
fees, and all expenses incident to the preparation, execution, acknowledgment
and/or recording of the Note, the Mortgage, the other Loan Documents, any note,
deed of trust or mortgage supplemental hereto, any security instrument with
respect to the Property and any instrument of further assurance, and any
modification or amendment of the foregoing documents, and all federal, state,
county and municipal taxes, duties, imposts, assessments and charges arising out
of or in connection with the execution and delivery of the Mortgage, any deed of
trust or mortgage supplemental hereto, any security instrument with respect to
the Property or any instrument of further assurance, and any modification or
amendment of the foregoing documents, except where prohibited by law so to do.

 

Section 17.3.     Further Acts, Etc.

 

Borrower will, at the cost of Borrower (except with respect to costs incurred by
Lender, for which Lender shall be responsible), do, execute, acknowledge and
deliver all and every further acts, deeds, conveyances, deeds of trust,
mortgages, assignments, security agreements, control agreements, notices of
assignments, transfers and assurances as Lender shall, from time to time,
reasonably require, for the better assuring, conveying, assigning, transferring,
and confirming unto Lender the property and rights hereby mortgaged, deeded,
granted, bargained, sold, conveyed, confirmed, pledged, assigned, warranted and
transferred or intended now or hereafter so to be, or which Borrower may be or
may hereafter become bound to convey or assign to Lender, or for carrying out
the intention or facilitating the performance of the terms of this Agreement or
for filing, registering or recording the Mortgage, or for complying with all
Legal Requirements. Borrower, on demand, will execute and deliver, and in the
event it shall fail to so execute and deliver, hereby authorizes Lender to
execute in the name of Borrower or without the signature of Borrower to the
extent Lender may lawfully do so, one or more financing statements and financing
statement amendments to evidence more effectively, perfect and maintain the
priority of the security interest of Lender in the Property. Borrower grants to
Lender an irrevocable power of attorney coupled with an interest for the purpose
of exercising and perfecting any and all rights and remedies available to Lender
at law and in equity, including without limitation, such rights and remedies
available to Lender pursuant to this Section 17.3.

 

66

--------------------------------------------------------------------------------


 

Section 17.4.     Changes in Tax, Debt, Credit and Documentary Stamp Laws

 

(a)           If any law is enacted or adopted or amended after the date of this
Agreement which deducts the Debt from the value of the Property for the purpose
of taxation or which imposes a tax, either directly or indirectly, on the Debt
or Lender’s interest in the Property, Borrower will pay the tax, with interest
and penalties thereon, if any. If Lender is advised by counsel chosen by it that
the payment of tax by Borrower would be unlawful or taxable to Lender or
unenforceable or provide the basis for a defense of usury then Lender shall have
the option by written notice of not less than one hundred eighty (80) days to
declare the Debt immediately due and payable.

 

(b)           Borrower will not claim or demand or be entitled to any credit or
credits on account of the Debt for any part of the Taxes or Other Charges
assessed against the Property, or any part thereof, and no deduction shall
otherwise be made or claimed from the assessed value of the Property, or any
part thereof, for real estate tax purposes by reason of the Mortgage or the
Debt. If such claim, credit or deduction shall be required by law, Lender shall
have the option, by written notice of not less than one hundred eighty (80)
days, to declare the Debt immediately due and payable.

 

If at any time the United States of America, any State thereof or any
subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, the Mortgage, or any of the other Loan Documents or impose
any other tax or charge on the same, Borrower will pay for the same, with
interest and penalties thereon, if any.

 

Section 17.5.     Expenses

 

Borrower covenants and agrees to pay or, if Borrower fails to pay, to reimburse,
Lender upon receipt of written notice from Lender for all reasonable costs and
expenses (including reasonable, actual attorneys’ fees and disbursements and the
allocated costs of internal legal services and all actual disbursements of
internal counsel) reasonably incurred by Lender in accordance with this
Agreement in connection with (a) the preparation, negotiation, execution and
delivery of this Agreement and the other Loan Documents and the consummation of
the transactions contemplated hereby and thereby and all the costs of furnishing
all opinions by counsel for Borrower (including without limitation any opinions
requested by Lender as to any legal matters arising under this Agreement or the
other Loan Documents with respect to the Property); (b) Borrower’s ongoing
performance of and compliance with Borrower’s respective agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date, including, without
limitation, confirming compliance with environmental and insurance requirements;
(c) following a request by Borrower, Lender’s ongoing performance and compliance
with all agreements and conditions contained in this Agreement and the other
Loan Documents on its part to be performed or complied with after the Closing
Date; (d) the negotiation, preparation, execution, delivery and administration
of any consents, amendments, waivers or other modifications to this Agreement
and the other Loan Documents and any other documents or matters requested by
Lender; (e) securing Borrower’s compliance with any requests made pursuant to
the provisions of this Agreement; (f) the filing and recording fees and
expenses, title insurance and reasonable fees and expenses of counsel for
providing to Lender all required legal opinions, and other similar expenses
incurred in creating and perfecting the Lien in favor of Lender pursuant to this
Agreement and the other Loan Documents; (g) enforcing or preserving any rights,
in response to

 

67

--------------------------------------------------------------------------------


 

third party claims or the prosecuting or defending of any action or proceeding
or other litigation, in each case against, under or affecting Borrower, this
Agreement, the other Loan Documents, the Property, or any other security given
for the Loan; and (h) enforcing any obligations of or collecting any payments
due from Borrower under this Agreement, the other Loan Documents or with respect
to the Property or in connection with any refinancing or restructuring of the
credit arrangements provided under this Agreement in the nature of a “work-out”
or of any insolvency or bankruptcy proceedings; provided, however, that Borrower
shall not be liable for the payment of any such costs and expenses to the extent
the same arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender.

 

ARTICLE 18
WAIVERS

 

Section 18.1.     Remedies Cumulative; Waivers

 

The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower or Borrower Principal pursuant to this Agreement or
the other Loan Documents, or existing at law or in equity or otherwise. Lender’s
rights, powers and remedies may be pursued singularly, concurrently or
otherwise, at such time and in such order as Lender may determine in Lender’s
sole discretion. No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default shall impair any such remedy, right or power
or shall be construed as a waiver thereof, but any such remedy, right or power
may be exercised from time to time and as often as may be deemed expedient. A
waiver of one Default or Event of Default with respect to Borrower shall not be
construed to be a waiver of any subsequent Default or Event of Default by
Borrower or to impair any remedy, right or power consequent thereon.

 

Section 18.2.     Modification, Waiver in Writing

 

No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, or of the Note, or of any other Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given. Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.

 

Section 18.3.     Delay Not a Waiver

 

Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any other instrument given as security therefore, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege. In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other

 

68

--------------------------------------------------------------------------------


 

Loan Document, Lender shall not be deemed to have waived any right either to
require prompt payment when due of all other amounts due under this Agreement,
the Note or the other Loan Documents, or to declare a default for failure to
effect prompt payment of any such other amount.

 

Section 18.4.     Trial by Jury

 

BORROWER, BORROWER PRINCIPAL AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL
BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY BORROWER, BORROWER PRINCIPAL AND LENDER, AND IS
INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE
RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH OF LENDER, BORROWER
PRINCIPAL AND BORROWER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN
ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER, BORROWER
PRINCIPAL AND LENDER.

 

Section 18.5.     Waiver of Notice

 

Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except with respect, to matters for which Borrower is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice. Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which this Agreement or the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Lender to Borrower.

 

Section 18.6.     Remedies of Borrower

 

In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by law or
under this Agreement or the other Loan Documents, Lender or such agent, as the
case may be, has an obligation to act reasonably or promptly, Borrower agrees
that neither Lender nor its agents shall be liable for any monetary damages, and
Borrower’s sole remedies shall be limited to commencing an action seeking
injunctive relief or declaratory judgment. The parties hereto agree that any
action or proceeding to determine whether Lender has acted reasonably shall be
determined by an action seeking declaratory judgment. Lender agrees that, in
such event, it shall cooperate in expediting any action seeking injunctive
relief or declaratory judgment.

 

69

--------------------------------------------------------------------------------


 

Section 18.7.     Waiver of Marshalling of Assets

 

To the fullest extent permitted by law, Borrower, for itself and its successors
and assigns, waives all rights to a marshalling of the assets of Borrower,
Borrower’s partners and others with interests in Borrower, and of the Property,
and agrees not to assert any right under any laws pertaining to the marshalling
of assets, the sale in inverse order of alienation, homestead exemption, the
administration of estates of decedents, or any other matters whatsoever to
defeat, reduce or affect the right of Lender under the Loan Documents to a sale
of the Property for the collection of the Debt without any prior or different
resort for collection or of the right of Lender to the payment of the Debt out
of the net proceeds of the Property in preference to every other claimant
whatsoever.

 

Section 18.8.     Waiver of Statute of Limitations

 

Borrower hereby expressly waives and releases, to the fullest extent permitted
by law, the pleading of any statute of limitations as a defense to payment of
the Debt or performance of its Other Obligations.

 

Section 18.9.     Waiver of Counterclaim

 

Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents.

 

ARTICLE 19
GOVERNING LAW

 

Section 19.1.     Choice of Law

 

This Agreement shall be deemed to be a contract entered into pursuant to the
laws of the State and shall in all respects be governed, construed, applied and
enforced in accordance with the laws of the State and applicable laws of the
United States of America, provided, however, that with respect to the security
interest in each of the Reserve Accounts, and the Cash Management Account, the
laws of the state where each such account is located shall apply.

 

Section 19.2.     Severability

 

Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

 

Section 19.3.     Preferences

 

Lender shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower to any portion of the obligations of
Borrower hereunder. To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any Creditors Rights
Laws, state or federal law, common law or equitable cause, then, to the extent
of such payment or

 

70

--------------------------------------------------------------------------------


 

proceeds received, the obligations hereunder or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received by Lender.

 

ARTICLE 20
MISCELLANEOUS

 

Section 20.1.     Survival

 

This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender, of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless a longer period is expressly set forth
herein or in the other Loan Documents. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party. All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.

 

Section 20.2.     Lender’s Discretion

 

Whenever pursuant to this Agreement, Lender exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive.

 

Section 20.3.     Headings

 

The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

Section 20.4.     Cost of Enforcement

 

In the event (a) that the Mortgage is foreclosed in whole or in part, (b) of the
bankruptcy, insolvency, rehabilitation or other similar proceeding in respect of
Borrower or any of its constituent Persons or an assignment by Borrower or any
of its constituent Persons for the benefit of its creditors, or (c) Lender
exercises any of its other remedies under this Agreement or any of the other
Loan Documents, Borrower shall be chargeable with and agrees to pay all costs of
collection and defense, including attorneys’ fees and costs, incurred by Lender
or Borrower in connection therewith and in connection with any appellate
proceeding or post-judgment action involved therein, together with all required
service or use taxes.

 

Section 20.5.     Schedules Incorporated

 

The Schedules annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.

 

71

--------------------------------------------------------------------------------


 

Section 20.6.     Offsets, Counterclaims and Defenses

 

Any assignee of Lender’s interest in and to this Agreement, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

 

Section 20.7.     No Joint Venture or Partnership; No Third Party Beneficiaries

 

(a)           Borrower and Lender intend that the relationships created
hereunder and under the other Loan Documents be solely that of borrower and
lender. Nothing herein or therein is intended to create a joint venture,
partnership, tenancy-in-common, or joint tenancy relationship between Borrower
and Lender nor to grant Lender any interest in the Property other than that of
mortgagee, beneficiary or lender.

 

(b)           This Agreement and the other Loan Documents are solely for the
benefit of Lender and Borrower and nothing contained in this Agreement or the
other Loan Documents shall be deemed to confer upon anyone other than Lender and
Borrower any right to insist upon or to enforce the performance or observance of
any of the obligations contained herein or therein.  All conditions to the
obligations of Lender to make the Loan hereunder are imposed solely and
exclusively for the benefit of Lender and no other Person shall have standing to
require satisfaction of such conditions in accordance with their terms or be
entitled to assume that Lender will refuse to make the Loan in the absence of
strict compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

 

(c)           The general partners, members, principals and (if Borrower is a
trust) beneficial owners of Borrower are experienced in the ownership and
operation of properties similar to the Property, and Borrower and Lender are
relying solely upon such expertise and business plan in connection with the
ownership and operation of the Property. Borrower is not relying on Lender’s
expertise, business acumen or advice in connection with the Property.

 

(d)           Notwithstanding anything to the contrary contained herein, Lender
is not undertaking the performance of (i) any obligations under the Leases; or
(ii) any obligations with respect to such agreements, contracts, certificates,
instruments, franchises, permits, trademarks, licenses and other documents.

 

(e)           By accepting or approving anything required to be observed,
performed or fulfilled or to be given to Lender pursuant to this Agreement, the
Mortgage, the Note or the other Loan Documents, including, without limitation,
any officer’s certificate, balance sheet, statement of profit and loss or other
financial statement, survey, appraisal, or insurance policy, Lender shall not be
deemed to have warranted, consented to, or affirmed the sufficiency, the
legality or

 

72

--------------------------------------------------------------------------------


 

effectiveness of same, and such acceptance or approval thereof shall not
constitute any warranty or affirmation with respect thereto by Lender.

 

(f)            Borrower recognizes and acknowledges that in accepting this
Agreement, the Note, the Mortgage and the other Loan Documents, Lender is
expressly and primarily relying on the truth and accuracy of the representations
and warranties set forth in Article 4 of this Agreement without any obligation
to investigate the Property and notwithstanding any investigation of the
Property by Lender; that such reliance existed on the part of Lender prior to
the date hereof, that the warranties and representations are a material
inducement to Lender in making the Loan; and that Lender would not be willing to
make the Loan and accept this Agreement, the Note, the Mortgage and the other
Loan Documents in the absence of the warranties and representations as set forth
in Article 4 of this Agreement.

 

Section 20.8.     Publicity

 

All news releases, publicity or advertising by Borrower or its Affiliates
through any media intended to reach the general public which refers to the Loan,
Lender, Banc of America Securities LLC, or any of their Affiliates shall be
subject to the prior written approval of Lender, not to be unreasonably
withheld. Lender shall be permitted to make any news, releases, publicity or
advertising by Lender or its Affiliates through any media intended to reach the
general public which refers to the Loan, the Property, Borrower, Borrower
Principal and their respective Affiliates without the approval of Borrower or
any such Persons. Borrower also agrees that Lender may share any information
pertaining to the Loan with Bank of America Corporation, including its bank
subsidiaries. Banc of America Securities LLC and any other Affiliates of the
foregoing, in connection with the sale or transfer of the Loan or any
Participations and/or Securities created.

 

Section 20.9.     Conflict; Construction of Documents; Reliance

 

In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control. The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same. Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender.  Lender shall not be subject to any
limitation whatsoever in the exercise of any rights or remedies available to it
under any of the Loan Documents or any other agreements or instruments which
govern the Loan by virtue of the ownership by it or any parent, subsidiary or
Affiliate of Lender of any equity interest any of them may acquire in Borrower,
and Borrower hereby irrevocably waives the right to raise any defense or take
any action on the basis of the foregoing with respect to Lender’s exercise of
any such rights or remedies. Borrower acknowledges that Lender engages in the
business of real estate financings and other real estate transactions and
investments which may be viewed as adverse to or competitive with the business
of Borrower or its Affiliates.

 

73

--------------------------------------------------------------------------------


 

Section 20.10.     Entire Agreement

 

This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written between Borrower and Lender are superseded by the terms of this
Agreement and the other Loan Documents.

 

74

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

 

BORROWER:

 

 

 

 

 

INLAND WESTERN PHOENIX 19TH AVENUE,
L.L.C., a Delaware limited liability company

 

 

 

 

 

By:

Inland Western Retail Real Estate Trust, Inc., a Maryland corporation, its sole
member

 

 

 

 

By:

/s/ Debra A. Palmer

 

 

Name:

Debra A. Palmer

 

 

Its:

Asst Sec.

 

 

 

 

 

BORROWER PRINCIPAL:

 

 

 

Acknowledged and agreed to with respect to its obligations set forth in Article
4, Section 12.6, Article 13, Article 15 and Article 18 hereof:

 

 

 

 

 

INLAND WESTERN RETAIL REAL ESTATE TRUST INC., a Maryland corporation, its

 

 

 

By:

/s/ Debra A. Palmer

 

 

Name:

Debra A. Palmer

 

 

Its:

Asst. Sec.

 

[ADDITIONAL SIGNATURE PAGE TO FOLLOW]

 

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

BANK OF AMERICA, N.A., a national banking association

 

 

 

By:

/s/ Lisa K. McGee

 

 

Name:

Lisa K. McGee

 

 

Title:

Vice President

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Borrower Equity Ownership Structure

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B



Tenant Direction Letter

 

--------------------------------------------------------------------------------